Rev. 5/2017 Prisoner Complaint

United States District Court

Eastern District of North Carolina
Western Division

Case No.
(To be filled out by Clerk’s Office only)

 

Bison Mogpz

(In the space above enter the full name(s) of the plaintiff(s).)

Inmate Number O58 5S 7

 

 

COMPLAINT
"ise (Pro Se Prisoner)
Keel lassitte , zt al tay Dagan
LI No

 

 

 

(In the space above enter the full name(s) of the defendant(s). If you cannot
fit the names of all of the defendants in the space provided, please write
“see attached” in the space above and attach an additional sheet of paper
with the full list of names. The names listed in the above caption must be
identical to those contained in Section IV. Do not include addresses here.)

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the last
four digits of a social security number; the year of an individual’s birth; a minor’s initials; and
the last four digits of a financial account number.

 

 

 

Page 1 of 10

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 1 of 75
Rev. 5/2017 Prisoner Complaint

I. COMPLAINT

Indicate below the federal legal basis for your claim, if known. This form is designed primarily for
pro se prisoners challenging the constitutionality of their conditions of confinement, claims which
are often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).

me 42 U.S.C. § 1983 (state, county, or municipal defendants)

[] Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971)
(federal defendants)

(11 Action under Federal Tort Claims Act (United States is the proper defendant; must have

presented claim in writing to the appropriate Federal agency and received a notice of final
denial of the claim pursuant to 28 U.S.C. § 2401(b))

i. PLAINTIFF INFORMATION

- Benson Mooke
O534599

Prisoner ID #

Mout Vi /EW Cores Til Wtbit ow

 

Place wu Detention

SYS uly nek ke.

Institutional Address/

Spruce, Pale Ne Lon

City / State Zip Code
WI. PRISONER STATUS

Indicate whether you are a prisoner or other confined person as follows:
[] Pretrial detainee (J State L) Federal
1] ~—- Civilly committed detainee
1] , Immigration detainee
Convicted and sentenced state prisoner

(1 Convicted and sentenced federal prisoner

Page 2 of 10

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 2 of 75
Rev. 5/2017 Prisoner Complaint

IV. DEFENDANT(S) INFORMATION

Please list the following information for each defendant. If the correct information is not provided,
it could result in the delay or prevention of service. Make sure that the defendant(s) listed below
are identical to those contained in the above caption. Attach additional sheets of paper as

necessary.

Defendant 1:

Defendant 2:

- Sez y Hach eut =

 

Name

 

Current Job Title

 

Current Work Address

 

City State Zip Code

Capacity in which being sued: CO Individual 1) Official ) Both

 

Name

 

Current Job Title

 

Current Work Address

 

City State Zip Code

Capacity in which being sued: CJ Individual 1) Official O) Both

Page 3 of 10

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 3 of 75
DEFENDANT 1:

DEFENDANT 2:

DEFENDANT 3:

Lowell Lassilie
NAME Yin log of dispuls 3
CURRENT JOB TITLE 03, w. Mazquu Rs

CURRENT WORK ADDRESS

 

CITY Raleigh STATE NC ZIP CODE 4,973

CAPACITY IN WHICH BEING SUED: INDIVIDUALL) ~= OFFICIAL) BOTH a

 

NAME 2 Ah Sa iff
CURRENT JOB TITLE = Air, on Healih SEVICAS

CURRENT WORK ADDRESS 3; We MORGAN aT

 

CITY 1, leigh STATE Wi ZIP CODE gl) @3
/

CAPACITY IN WHICH BEING SUED: INDIVIDUAL CO) oFFiciAL UO BOTH of

 

NAME Teper F till
CURRENT JOB TITLE 4,7)
As3. Depa yt Dye, rl Half Séeuices

 

CURRENT WORK ADDRESS 3/ wl. Morguw) Sr

 

 

city “%g Kaleigh STATE yl zp CODE 794973

CAPACITY IN WHICH BEING SUED: INDIVIDUAL () OFFICIAL L) BOTH of

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 4 of 75
DEFENDANT 4:

DEFENDANT 8:

DEFENDANT 6:

 

“ Dero Plummze

 

CURRENT JOB TITLE Asst of Health SERVICES

 

CURRENT WORK ADDRESS 23) W. M. ORG V Si

 

 

CITY Xn hig / STATE Ne ZIPCODE 4193

CAPACITY IN WHICH BEING SUED: INDIVIDUAL) ~— OFFICIAL) BOTH 4

 

“ Teishe Doedul

 

CURRENT JOB TITLE Asst of Healtp Searices

 

CURRENT WORK ADDRESS 8 w. MoKos! ast

 

CITY Lakeigh STATE Ne ZIPCODE 493

 

CAPACITY IN WHICH BEING SUED: INDIVIDUAL OFFICIAL BOTH 4

 

NAME

i
Caoige Soleuan/
CURRENT JOB TITLE oper Lye. af “dude

 

CURRENT WORK ADDRESS 83) wi MORGAY Sf

 

 

CITY Raleigh STATE a ZIP CODE 26935

CAPACITY IN WHICH BEING SUED: INDIVIDUAL [) OFFICIAL L) BOTH of

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 5 of 75
DEFENDANT 7:

DEFENDANT 8:

DEFENDANT 9:

 

NAME

Laseph VallzRez |
—— Aypariitivdlut ut Peiduont Coreetine! Tne

CURRENT WORK ADDRESS /245 Camp 4
CITY Salisbuey oe Ne ZIPCODE 99/y 7

CAPACITY IN WHICH BEING SUED: INDIVIDUALL) ~— OFFICIAL L) BOTH mA

 

 

 

NAME | Us di /.. J

CURRENT J68 TITLE Supepii 7 dit a thud Cone TH only | Ws.
CURRENT WORK ADDRESS 1393 Nob, ots Bede 7 Fed.

CITY Z ulin burg STATE 4/1 ZIPCODE 992 57

CAPACITY IN WHICH BEING SUED: INDIVIDUAL LJ OFFICIAL BOTH of

 

 

 

NAME NMikz Slagle
CURRENTIOBTINE S) eanitewcleut at Mowe Coneztroua! AnkT-

CURRENT WORK ADDRESS S45 Anily Dok 2.
|
_ Spice Dip eae Ne ZIPCODE 79740

CAPACITY IN WHICH BEING SUED: INDIVIDUAL [) OFFICIAL L) BOTH 4

 

 

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 6 of 75
DEFENDANT 10:

DEFENDANT 11:

DEFENDANT 12:

 

NAME 1 dextip Lub As
CURRENT JOB TITLE Asst x petite uj} ap PRogeans at Micagti Ve

CURRENT WORK ADDRESS f , | V4 4
, 5 Auity ie fed
CITY cy) Rucé Oy STATE Ne ZIP CODE L890

CAPACITY IN WHICH BEING SUED: INDIVIDUALL) ~— OFFICIAL) BOTH of

 

 

 

 

 

 Kobert Mish

CURRENT JOB TITLE (Ase MAWAGER Md Mocactain\l ew Cnpa. dust

CURRENT WORK ADDRESS
dark Ke,
D6, Auity Mek Fed.
CITY Sphuce Dy: STATE Ne ZIP CODE 187099

CAPACITY IN WHICH BEING SUED: INDIVIDUAL U) oFFICIAL BOTH wo

 

 

 

 

MM Nutse ‘Richardson
CURRENT JOB TITLE Sipariioon Mi re | dhe Bags, dig +

CURRENTWORKADDRESS 2 5 ¢ old Cletelene! Td
CITY Mar ton STATE Ne ZIPCODE 9259

CAPACITY IN WHICH BEING SUED: INDIVIDUAL (] OFFICIAL LJ BOTH ff

 

 

 

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 7 of 75
DEFENDANT 13:

DEFENDANT 14:

DEFENDANT 15:

 

NAM
* Noewa Melt
a_i Dypenulsor Nurse at MoustainView Copa, Lust
CURRENT WORK ADDRESS :
| 545 Anity Dek Xd.
CITY opu cn Dy STATE Ne ZIP CODE 28909 /

CAPACITY IN WHICH BEING SUED: INDIVIDUALL) = OFFICIAL L) BOTH

 

 

NAME

Kell Phillips
eae ee Ubrd Maynger at Mouton Cope. Ist

o™ Spaz Bip NPE BD

CAPACITY IN WHICH BEING SUED: INDIVIDUAL LJ OFFICIAL LJ BOTH of

 

 

m Ms. Slate
CURRENT JOB TITLE Mz ty / He , Hh Auryis a Mout, View Gn Lust

CURRENT WORK ADDRESS
SHS, Auty Del WU.
CITY — be ZIP CODE
Spuce Pus Ne 12109

CAPACITY IN WHICH BEING SUED: INDIVIDUAL () OFFICIAL CL) BOTH

 

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 8 of 75
DEFENDANT 16:

DEFENDANT 17:

DEFENDANT 18:

 

« Dewwld Gatudstolt

 

CURRENT JOB TITLE Capt At Mouilai i) Gna, 4st
CURRENT WORKADDRERS Fils Anity Daf UW

 

 

CITY Spice Dy STATE {7 ZIPCODE 49994

CAPACITY IN WHICH BEING SUED: INDIVIDUALL) = OFFICIAL CL) BOTH ot

 

~ lprol Basholu

 

CURRENT JOB TITLE dD Tor At Ad Awol Corn. List

 

CURRENT WORK ADDRESS JOYS Canp an

 

 

CITY nlsbun/ STATE Né ZIP CODE LSI44

CAPACITY IN WHICH BEING SUED: INDIVIDUAL L) OFFICIAL U0 BOTH of

 

NAME

Kalil C hug

 

CURRENT JOBTITLE .- :
Drctoe at Marion Gre. Lit

CURRENT WORK ADDRESS 35 ; od B/tskelool ed.
CITY Mario STATE Ne ZIP CODE T2952

 

CAPACITY IN WHICH BEING SUED: INDIVIDUAL [) OFFICIAL L) BOTH fh

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 9 of 75
DEFENDANT 19:

DEFENDANT 20:

DEFENDANT 21:

 

ue Dos #4
CURRENT JOB TITLE Duchy a Sut Core. tut
CURRENT WORK ADDRESS 22394 Mabie ke Rei dy ed.

 

CITY Laurinburg STATE Ne ZIP CODE DB352L

 

CAPACITY IN WHICH BEING SUED: INDIVIDUALL) ~— OFFICIAL BOTH of

 

NAME Thu Dos A 4

 

CURRENT JOB TITLE Ouch At Salld (‘OR f Last,

 

CURRENT WORK ADDRESS 20323 Me Cie ts Bk ee Kd.

 

CITY J nur burg STATE 40 ZIPCODE 99354 /
7

 

CAPACITY IN WHICH BEING SUED: INDIVIDUAL OFFICIAL LJ BOTH of

 

NAME Foaiais LAbORE

 

CURRENT JOB TITLE PY WS Kedan Assisteul if MAR ion Corr. List,

 

GURRENTWORKADDRESS 4 5 5 Old Gyléelood Rd.

 

CITY Marion/ STATE Af ZIPCODE 9975 9

 

CAPACITY IN WHICH BEING SUED: INDIVIDUAL () OFFICIAL L) BOTH Fs

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 10 of 75
DEFENDANT 22:

DEFENDANT 23:

DEFENDANT 24:

 

NAME

Me lw Alataco
CURRENT JOB TITLE Op sien / Assiih at af Bitus ft fous. Lid

 

CURRENT WORKADDRESS ;
(245 Camp ‘Rd:

 

 

CITY Salisbury’ STATE Ne ZIPCODE J9/y7 .

CAPACITY IN WHICH BEING SUED: INDIVIDUALL) OFFICIAL) BOTH of

 

Tiffany Pt
CURRENT S08 THLE Physle/an Assistut at Moxistaiv View Core. Li

 

CURRENT WORK ADDRESS 55 Ani ty 7 al Vad
CITY Spruce Pus stare Ne arnane 2avet ‘

 

 

CAPACITY IN WHICH BEING SUED: INDIVIDUAL OFFICIAL L) BOTH ¥

 

NAME Ruff Lowy

 

CURRENTIOS TIE Alupse at Piduowt Core. Lust

 

CURRENT WORK ADDRESS /246 Canp Ad,

 

CITY * A les by i / STATE NM ZIPCODE 99/W/4

CAPACITY IN WHICH BEING SUED: INDIVIDUAL () OFFICIAL L) BOTH af

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 11 of 75
DEFENDANT 253:

DEFENDANT 28:

DEFENDANT 27:

 

eet Nukse_Williaws

 

CURRENT JOB TITLE Ih GisleR Mipsz P Marian (orp. Lust.

 

CURRENT WORKADDRESS 255 ld Glty ketal Rd.

 

CITY Marion STATE Ne ZIPCODE 19759 /

 

CAPACITY IN WHICH BEING SUED: INDIVIDUALL ~~ OFFICIAL) BOTH of

 

es Naleeit Zobs

 

CURRENT JOB TITLE Nurse 4 { p,; wig f (sep, Wt

 

CURRENT WORKADDRESS  /
45 Comp Ke

 

CITY Stlishiay STATE 4/1 ZIPCODE Yajyp

CAPACITY IN WHICH BEING SUED: INDIVIDUAL LJ OFFICIAL L) BOTH of

 

“ Brwidey Bucrie

 

CURRENT JOB TITLE Nese at Mout Veul (ont dust

 

SRRENT SAP ERESS Fi Anily Dell Af

 

 

CITY Space Wi STATE A@ ZIPCODE 99999

CAPACITY IN WHICH BEING SUED: INDIVIDUAL () OFFICIAL L) BOTH ow

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 12 of 75
DEFENDANT 28:

DEFENDANT 29:

DEFENDANT 30:

 

eS tpaiuit Shepard
CURRENT JOB TITLE sdirahissce Seegent at Mowuitnin ty Cote. Lust

 

CURRENT WORK ADDRESS Aug Aah Ip V/ Us
CITY Spies yy Lp she Ne ZIPCODE 997 z

CAPACITY IN WHICH BEING SUED: INDIVIDUALL] = OFFICIAL) BOTH a

 

MS doshun Melkinle/
CURRENT JOB TITLE Clo shaase Seagiwul At MauiataVs ew Corn. dust

 

CURRENT WORK ADDRESS by i Aut i i) a Ve
CITY pie 4) Wi eae Ne ZIPCODE 49nnq

 

 

CAPACITY IN WHICH BEING SUED: INDIVIDUAL LJ OFFICIAL CL) BOTH of

 

WE Nese J Campbell
CURRENT JOR TITS J pes at Mounts COR. Lusk

 

CURRENT WORK ADDRESS YS Ami 4 ?; oll VE
CITY Pp pyce Whe STATE Ne ZIPCODE 4977
i

 

 

CAPACITY IN WHICH BEING SUED: INDIVIDUAL [) OFFICIAL )} BOTH of’

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 13 of 75
DEFENDANT 31:

DEFENDANT 22:

DEFENDANT 33:

 

eC hypenee Eli's

 

CURRENT JOB TITLE Lhe j / Dey dary / hs 20. L Ct

 

CURRENT WORK ADDRESS ¥
[Ys CAM) td.

 

 

CITY ch ksly f / STATE 4/1 ZIPCODE 19/Y/7

CAPACITY IN WHICH BEING SUED: INDIVIDUALL) ~~ OFFICIAL L) BOTH of

 

» Deter Dwvis

 

CURRENT JOB TITLE Daten F + wh Zeéw Cop: g ‘ish

 

— Collins Xe.

 

CITY Masai/ state (0 ZIPCODE 29553 .

 

CAPACITY IN WHICH BEING SUED: INDIVIDUAL L) OFFICIAL U0 BOTH wi

 

w* Charlotte Eins

 

 

CURRENT JOB TITLE Dachg 4 / y) squat i Cant, tush

CURRENT WORK ADDRESS 42 7 Comme neg De.

 

CITY L)cabzhh Cily STATE Ne ZIPCODE 4 79qq
7

 

CAPACITY IN WHICH BEING SUED: INDIVIDUAL [) OFFICIAL LJ BOTH ra

Case 1:20-cv-00058-MR Document2 Filed 07/30/19 Page 14 of 75
DEFENDANT 34:

DEFENDANT 35:

DEFENDANT 36:

 

NAME
don Lbe 2
CURRENT JOB TITLE Loeler At Ms RIM Core Inst

 

CURRENT WORKADDRESS 266 Q/I (1 fois ocd ed.

 

CITY Marion’ STATE la ZIP CODE 239832, ,

 

CAPACITY IN WHICH BEING SUED: INDIVIDUALL) = OFFICIAL L) BOTH of

 

toh Doz *3

 

 

SOREN TSTMS Fe at M Au Core. Wt
CURFENTWWERRADORESS J exp Mooez Rouse Rd

 

CITY HosKerten/ STATE He ZIP CODE 28532

 

CAPACITY IN WHICH BEING SUED: INDIVIDUAL LJ OFFICIAL BOTH of

 

NAME

Nuesi 4 Y5Cuz

 

/
See a ee ee Supervisor jupsz at Wwazees/ ee 4 at

 

CURRENTWORKADDRESS. 7g Collins ia

 

CITY Maysaa/ STATE y/ ZIPCODE 21553

 

CAPACITY IN WHICH BEING SUED: INDIVIDUAL (] OFFICIAL L) BOTH f

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 15 of 75
DEFENDANT 37:

DEFENDANT :

DEFENDANT :

 

 Abase Habeld

 

CURRENT JOB TITLE Nu i df Mout (san. Ist
CURRENT WORKADDRESS 4 6/9 Moore “Rouse fed.

 

CITY Hy yK2Z rtey/ STATE Mt ZIP CODE 2253 9

 

CAPACITY IN WHICH BEING SUED: INDIVIDUALL) = OFFICIAL) BOTH A

 

NAME

 

CURRENT JOB TITLE

 

CURRENT WORK ADDRESS

 

CITY STATE ZIP CODE

 

CAPACITY IN WHICH BEING SUED: INDIVIDUAL LJ OFFICIAL LU BOTH

 

NAME

 

CURRENT JOB TITLE

 

CURRENT WORK ADDRESS

 

CITY STATE ZIP CODE

 

CAPACITY IN WHICH BEING SUED: INDIVIDUAL () OFFICIAL L) BOTH ()}

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 16 of 75
 

Rev. 5/2017 Prisoner Complaint

Mie STATEMENT OF CLAIM

Place(s) of occurrence: Bidwil, Sol hud ) Ma Rion i Mowatt Vig (oe Cs gat
Date(s) of occurrence: ie fh lle all lg dd ot vidtn on Dcenhe gq j LO) 7

State which of your federal constitutional or federal statutory rights have been violated:

yo se. 1993(94 Anewdwea! t He US Constihdon), 14 USC_12131 8
49 use 794 (a) , 19 Use 249 NO Stiluz 135.40.1(5) 8 90.22. 91

State here briefly the FACTS that support your case. Describe how each defendant was personally
involved in the alleged wrongful actions, state whether you were physically injured as a result of
those actions, and if so, state your injury and what medical attention was provided to you.

 

 

 

 

 

See AtaehnerT he Siteneut a Chim f
tar Text Chin atid b be Filed undép
Suppléxzual dueisdichol

 

 

 

 

 

 

 

 

 

 

 

 

Page 5 of 10

Case 1:20-cv-00058-MR Document2 Filed 07/30/19 Page 17 of 75
Statement of Claim

 

-Introduction-

Plaintiff brings this civil rights action under 42 USC 1983
alleging violations of the 8** Amendment to the United
States Constitution demonstrating deliberate indifference
to a serious medical need inflicting unreasonable pain &
suffering to an unidentified debilitating injury with
chronic & substantial pains as Defendant(s) inference has
exacerbated Plaintiff’s disability causing emotional
distress & anxiety. Plaintiff also brings claim under
Title II of American with Disabilities Act 42 U.S.C. 12131
and Rehabilitation Act 29 U.S.C. 794 (A) for denial of IRAR
(Inmate Reasonable Accommcdation Request})form. Plaintiff
alleges violations of 18 U.S.C. 242 for Defendant (s)
Jeffery Patane & Norma Melton nefarious actions of
deprivation of medical accommodation/pain medication that
produces physical torture and perpetuate pains increasing
impairment of function (walking). Plaintiff also alleged
state law violations of statutory duties under North
Carolina Generali Statue # 735.40.7 (5) Standard Duty cf
Care & North Carolina General Statue #90.22.21 9A) Risk
Management.

-Injury History-

Prior to incarceration (2003) Plaintiff suffered a broken
femur bone from a footbali accident (1995) that resulted in
a metal rod surgically inserted into Plaintiff’s bone
(femur). There was a post-surgical complication and a
second operation was performed approximately one week
later. Purpose of the second surgery was to insert (2)
screws to stabilize the metal rod. ,

Prior to incarceration, Plaintiff was not being treated for
any pains or symptoms associated with the surgery.

-Treatment History- |

Plaintiff was administered to North Carolina Department of
Public Safety in 2002 and in 2005 Plaintiff began receiving
treatment for symptoms of severe pains, locking-up of the

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 18 of 75
hip joint (after periods of sitting or laying on metal
bed/metal table/stool), popping/stiffness and a weakness
(giving-out) of the hip joint, throbbing, swelling and
numbness to the upper thigh area. Treatment began with an
X-Ray of left hip/thigh area and Ibuprofen/800 MG-2

pills 3 times daily. In addition, Plaintiff was
prescribed special accommodations such as thermals for

_ lower extremities to combat pains from cold temperatures
and an extra mattress for more cushion on sheet metal bed.

Plaintiff’s pains were assumed to be associated with his
metal rod and at the age of twenty-eight Plaintiff was
informed that due to the surgery there is probably
arthritis in the injured leg possibility of always
having pains. Through the years Plaintiff's pains,
increased and became aggravated by any physical activity
even walking. The prison’s harsh conditions such as the
concrete flooring, inadequate installation, metal
structuring intensified the Plaintiff’s pains
drastically.

From 2005 - 2018, Plaintiff has been prescribed
approximately 20 different OTC non-steroid anti-
inflammatory/arthritis medications and approximately 7 X-
Rays were done on Plaintiff’s left hip/thigh. During this
length of time when transferred to different facilities
there would be lapse in pain medications and substitution
ef accommodations i.e. Plaintiff extra mattress would be
substituted for a pillow to place under the hip. See
Exhibit A (Grievances in 2005 & 2011). With no relief to
Plaintiff’s re-occurring pains and no diagnosis to justify
symptoms and no attempts for additional exams to
effectively diagnosis and treat Plaintiff was prescribed

a psychosomatic medication (Amitriptyline). As pains
increased Plaintiff would claim medical emergencies but
medical staff refused to evaluate plaintiff due to being
classified as a chronic pain inmate with no underlining
etiology. As a result, sick~-call process became pragmatic
as staff would refer to Plaintiff’s pains being
psychological. Plaintiff would experience negative
sarcastic comments, delays and denial of a thorough
examination.

Case 1:20-cv-00058-MR Document2 Filed 07/30/19 Page 19 of 75
 

 

 

 

 

 

 

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 20 of 75
DC-410 (8/89)
NORTH CAROLINA DEPARTMENT OF CORRECTION

DIVISION OF PRISONS
ADMINISTRATIVE ‘REMEDY PROCEDURE

 

 

 

- 1, Inmate Name: | sou} re 2. Inmate No.: PbS
3. Location: 8x ee - _ 4, Date: \\- 49-0
5. Grievance Statement: _<— c. me EXTION. WS, STAT GA MECL( AV

 

“lL: “Die, een SE ee Hee hoon Ans DONS oad \woe wes \evns: Xo ceak = Ae Hy

Eran

Catt hs Yost AS “eeu oo seh sok sash ae \pone anh $C rw S = re vt. on SN

‘4 on Sere ace Ny si & sen fh 2 sate Wasa Au Tae Nok shade ot

  
    
 
 

     

 

 

\ — Aven eS Soh ee wo iso Oke ve “ ante oe Somes Se wk ne “AS ANT ony Vs Wher!
fay ads ot fy se ont ses Naw coal: a sh con h Ne \nae Aves pengeas wy ay VU\veron
\eece \ us sun\secuan AA A Vor \aagud Xo ean exten, tas SOs \ otan Vet oe Ae < ine
t creat Ne \ Coty sty WE thn saherarThcl So “asia | thé A Asse. Anite Lt O84 Ms Vas soalec :
eee . Lowy 4 PO : a ' : wag!

6. What remedy would resalve your grievance?: You EN EN. a Coty wala make Ste

 

 

“7. inmate Signature ys Nia”

 

Te OFFICIAL USE

 
 

8, Date received: « (Rep. it 9. ae J Lt bet. ae fy hi!
‘oe "Rearing Officer Signature

ao LI This. grievance is. returned and can only be accepted when your current grievance completes step two.
12. :

~

 

‘Scréening Officer Signature’ °

  
     

   

Bu Thé g pricyan C ed for the following reason(s): (Enter Code)

AS “State: “or FE Court Decision _B. Parole Commission ‘Decision ~ ) °C, Appeals disciplinary action
D. Action not, yét-taken E. Exceeds 1 year time limit . F. Remedy for another inmate |/
G. More than one incident H. _ARP procedures not followed I. Violates Disciplinary No. 38

J. Beyond control of DOC

i

 

 

fle erievance is rejected, # B, ‘# 14, # 15, and # 16 are completed by the Screening
iy. (Officer, a photocopy’ of grievance is forwarded to Superintendent for review, and
, » _ the original grievance is returned to inmate..

 

 

 

é

14:*Réjection Justification:

 

 

 

 

 

 

 

 

 

: out piu ~

15.Date réjected: _ of of 16. :
. oe - Screening Officer eo 19. Grievance No.

Le : 7 riot ! md io, ! : petty: te -iut
17. Date accepted: » | /¢' /* ° 18. kee ee gs) eG swe EO

Bee Screening Officer Signature “

Item #13, 15; -or 17 to be completed within 3 calendar days of item #8. - —
Distribution: White to point of final disposition, Blue for Unit record; Green to inmate.

 

\\ Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 21 of 75
\
DC-410A (11/99) . a,
i NORTH CAROLINA DEPARTMENT OF CORRECTION
DIVISION OF PRISONS

ADMINISTRATIVE REMEDY PROCEDURE

Step One - Unit Response

 

 

20. Grievance No.: 3710-05-2-153 21. Inmate Name: Benson Moore
0584589
22, Inmate No.:

 

23. Grievance Response (Item #25 to be completed within 15 calendar days of date in item #17):

Your complaint has been received and noted. Investigation into your complaint reveals the following: The nurse supervisor
has reviewed your medical jacket and that you saw a the unit provider in Feb. 2005. At that time the provider determined
that you did not meet the criteria for an extra mattress. She also states that when you came to sick call in June of 2005
you had to be escorted from medical after you became angry. The unit nursing staff cannot override a providers order. If
you are still having problems you are encouraged to utilize the inmate sick call process. Based on the information stated

above no further action is recommended at this time.

 

 

 

 

24, Date : / a feos 25.__f fetes oO 7 Z ZL. as
, Su perintendent § Signature . Oe
26. (A) Agree with grievance response (B) “ Appeal to Step Two (24-hour limit)
27. Date: 2-\o. 05 28, 747) ete wy bg
f ’ Inmate Signature

f
Step Two - Area/Complex/Institution Response
29, Step two response (Item #31 to be completed within 20 calendar days of date in item #27):

Upon evaluation, I find that your needs have been appropriately assessed by-medical staff and it was found that
an additional mattress was not warranted. I concur with the response noted in section 23.

 

 

 

 

ME |
poe r- a oh ! 3 Ad oy ey
30. Date : fwie f 4? 31. v 2 fon th
{ Administrator Signature
32. (A)____ Agree with grievance response (B)._2 Appeal to Secretary, DOC (24-hour limit)
33. Date: aren ewes 34.

Inmate Signature

DISTRIBUTION: White to point of final disposition; Blue for Unit Record; Green to Inmate

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 22 of 75

 
QO stenet

DC-410 (Rev. 6/08) ,
NORTH CAROLINA DEPARTMENT OF CORRECTION

DIVISION OF PRISONS
ADMINISTRATIVE REMEDY PROCEDURE

1. Inmate Name: Y JENA Mea 2. Inmate OPUS No.: OHH S4 .

 

 

 

 

"3. Location: 16-1649 4, Date: “ -
“7
§. Grievance Statement: Why Ds DEEN 4 Oe BT DROOER Iie tion NOE AN Ob iOU h WOU.
IWAICAL CONITISN RAIN Pt ANSE al A ConstTANt OAIN i NM ah tok HRAM ni te A Ye
: y . 1 lio | Q : t Bo .
N ue DONE f METS NS _\NCANL TO BK t ie CAWALS | AM CACLAVING OAV

     
 

0 ‘ald eagcts Ray t Alan aw yess. 4 A N YD our 6 lor V0
chr Kgives Ay wibsar able Ant cy P the | av 5 vahtoals 1 we He a medical EMEA ley ow_stvetal
i ASSIGNS 2 = sald Thad Ay int wait ne Ihe Yo FM out A see cal

aN ni

     
   

 

 

Ce ‘ ¢ \ \
‘0 Assis a 7, a And. as slit sift ane Ul petsoa teak phone Eval has discowtinug whe

 

 

 

 

  

AS Det DRESCRD G A TOR 4 \ast ptARS Td LALLA nts ¢ : Lob th. Lp. AN AS fica NE AY Dh...
WO A Evita Aube 5 VERNAL ANA 401s _ Wn(A) olan , po NO WA
N ubstity oh ~whht TAs Dita otesenhe O00 Avi j ae ie eS oN V4 i
i demaustutes ketene Niali¢nce, |
6. hat remedy would resolve your prievance?: | [AVE DSEA bX EA A wby ai MLICAL LON ‘. ¢ \ 15
A with orance gvsloh NAS Dtonictd wad

 

M tal Lic ya The Tham Otowhe muse Ust\\Wioe dotian ca \eapiaahatsse
7. Inmate Serer pe ung

8. Date received: L i a Y 9.

10. LI This grievance is returned and can only be :

 

OFFICIAL USE

 
 
  

te ange Officer Signature

   

cepted when your current grievance completes step two.

11. Date delayed: i I 12.

 

Screening Officer Signature

13. The grievance is rejected for the following reason(s): (Enter Code)

 

A. State or Federal Court Decision B. Parole Commission Decision - C. Appeals disciplinary action
D. Action not yet taken E. Exceeds 1 year time limit F. Remedy for another inmate
G. More than one incident H. ARP procedures not followed I. Violates Disciplinary C2

J. Beyond control af DOC

If grievance is rejected, # 13, # 14, #15, and # 16 are completed by the
Screening Officer, a photocopy of grievance is forwarded to Superintendent
for review, and the original prievance is returned to inmate,

 

 

 

*

14. Rejection Justification:

 

 

 

 

 

15. Date rejected: i i 16. ,
Screening Officer Signature 19. Grievance No.
17. Date accepted: { i 18.
Screening Officer Signature

 

 

 

Item #13, 15, or 17 tobe Somplered Within ealbdaar dAVCo Tah es Filed Ov! 30/19 Page 23 of 75

Distribution: White to point of final disposition; Blue for Unit record; Green to inmate.
10.

il.

12.

13.

-Statement-of-Claim-

The following facts are in a chronological order beginning
from an assault incident on the Plaintiff (filed in U.S.
District Court - File No. 5:18-CT-3343-D) that resulted in
back complications combined with current debilitating
condition. Plaintiff is in wheelchair bound as Plaintiff
place treatment continues medical staff has discontinued on
December 1, 2017 ail plaintiff’s accommodations of previous
years as Plaintiff’s condition continues to be marginalized
with disregard to Plaintiff’s daily suffering.

The Plaintiff, Benson Moore was incarcerated at Marion
Correctional Institute, Scotland Correctional Institute,
Piedmont Correctional Institute and Mountain View
Correctional Institute during the events described in this
complaint.

January 6, 2016 - Plaintiff was transferred from
Pasquotank Correctional Institute to Marion Correctional
Institute for safety reasons.

January 7, 2016 — Plaintiff received an “In Progress” exam
upon arrival by Defendant Kevin Chung. Defendant would not
address any existing or new symptoms of pain. See Exhibit
A2 (Medical Duty Status).

February 18, 2016 - Plaintiff submitted sick-call for a
stronger pain medication as current prescription of Elavil
was not sufficient to alleviate new and existing pains.
Plaintiff also experienced difficulty with vision (eye
sight blurry) and existing digestion problems.

 

February 26, 2016 — Plaintiff saw Defendant Francis Labore
and scheduled an eye exam and a diet referral. Defendant
Labore also submitted request for a stronger pain
medication.

 

April 1, 2016 - Plaintiff had appointment with Defendant
Francis Labore and raised Vitamin D. medication for
deficiency, changed Elavil to Tylenol 3 for the Plaintiff’s
increased pains and updated thermal underwear and an extra

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 24 of 75
14.

15.

16.

17.

18.

19,

20.

21.

22.

mattress. See Exhibit A2 (Medical Duty Sheet) .Request for
stronger pain medication of Uitam was denied.

May 3, 2016 - Plaintiff sign-off Tylenol 3 causing extreme
dry-mouth & constipation.

May 6, 2016 - Defendant Francis Labore submitted a second
request for Ultam and a request for X-Ray on Plaintiff's
left hip.

May 18, 2016 - Plaintiff claim Medical Emergency because of
severe pains and was seen immediately and given
approximately 25-30(2 tablet)325mg non-aspirin.

May 21 - Plaintiff claim Medical Emergency because of
severe pains.

May 23, 2016 - Plaintiff was seen on sick-call submitted by
Defendant Nurse John Doe #1 and Defendant Nurse Williams
who stated, “The Dr. isn’t going to do anything else for
you, he has already seen you twice”. Defendant completely
denied Plaintiff a referral to the doctor. As a result,
Plaintiff sent request form to Medical Department. See
Exhibit B (Inmate Request Form).

May 25, 2016 - Plaintiff was seen on sick~-call by Defendant
Nurse John Doe #1 who refused to document any of Plaintiffs
symptoms and denied Plaintiff referral to the doctor.

May 25, 2016 - Plaintiff was found on the floor of his
cell; he was taken to Medical in a wheelchair by a female
Sergeant. The nurse gave Plaintiff approximately 25-36
(2 tablets) non-aspirin/325mg and assigned Plaintiff a
wheelchair until June 2, 2016, See Exhibit A2 (Medical
Duty Sheet).

May 30, 2016 - Plaintiff declared a medical emergency for
severe pains.

May 31, 2016 - Plaintiff was seen by Defendant Francis
Labore whose only concern was which nurse assigned
Plaintiff a wheelchair and he stated, “You are bitching
about your pains and you are not going to get the Ultam
Medication”.

Case 1:20-cv-00058-MR Document 2. Filed 07/30/19 Page 25 of 75
23.

24.

25.

26.

27.

28.

29.

30.

31,
32.
33.

34.

35.

June 2, 2016 - Plaintiff was seen by Defendant Kevin Chung
who after hearing popping in Plaintiff’s hip then ordered
X-Ray and Tequtol for pain.

June 6, 2016 - The X-Ray was done on the Plaintiff.

June 9, 2016 - Plaintiff claim medical emergency as hip
socket locked-up coming from the Recreation Yard. Nurse
Richardson told Plaintiff the X-Rays showed ball & socket
joint damage. Plaintiff was given Ibuprofens/600mg
prescription that he has been on since 2005.

June 15, 2016 - Plaintiff saw Nurse on sick-call.

June 20, 2016 -Plaintiff wrote a “Request Form” to Head
Nurse Richardson about Tequtol prescription. See Bxhibit B
{Inmate Request Form).

June 28, 2016 - Plaintiff saw Nurse on sick-call for
follow-up.

July 6, 2016 —- Plaintiff saw Nurse on sick-call for severe
pains and requested to be taken off Tequtol because of
side-effects.

July 14, 2016 — Plaintiff saw Defendant Kevin Chung who
ordered an Oral steroid 7-day packet, physical therapy and
it stated X-Rays.

July 19, - Plaintiff was transferred from Marion Correction
Institution to Scotland Correctional Institution.

July 27, 2016 — Plaintiff submitted sick-call for a
stronger pain medication.

August 19, 2016 — Plaintiff was evaluated for physical
therapy.

September 7, 2016 -— Plaintiff started physical therapy with
3 sessions a week for approximately 30-45 minutes per
session.

 

September 18, 2016 - Plaintiff wrote letter to Defendant

 

Superintendent Kathy Poole and send carbon copies to
Defendant(s) Paula Smith and George Solomon concerning the

Case 1:20-cv-00058-MR Document 2. Filed 07/30/19. Page 26 of 75
36.

37.

38.

39.

4Q.

delay of the July 27 sick-call submition. Plaintiff also
submitted another sick-call. See Exhibit Bl (letter
submitted).

September 21, 2016 - Plaintiff was seen on sick-call in~
reference to pains and request for stronger medication.

 

September 21, 2016 - Plaintiff was scheduled to see the
Defendant Doctor John Doe #2 as Plaintiff’s vitals were
being taken Defendant Doctor John Doe #2 observed Plaintiff
then told the nurse to give him an ice pack and send him
back to the block. See Exhibit AZ (Order for Ice Pack).

 

September 25, 2016 - Plaintiff wrote Defendant

 

Superintendent Kathy Pole concerning the September 21 ,2016
encounter and sent carbon copies to Defendant Paula Smith
and Defendant George Solomon. See Exhibit Bl (letter
submitted).

September 27, 2016 - Defendant Doctor Jane Doe #1 was on
the unit doing sick-cails and Plaintiff asked the Sergeant
if Plaintiff was on the list. The sergeant stated, “He is
not on the list”. Plaintiff pleaded the need to be seen
due to extreme pains. The sergeant spoke to the nurse
assisting sick-calis and Plaintiff was told he would be
last because he was not on the list. As Plaintiff
explained the symptoms of his pains the Doctor Jane Doe #1
replied, “You are lucky to be walking and there is not
anything that I can do for you.” As Plaintiff continued to
reiterate his painful conditions Doctor Jane Doe #1 stated,
“Prison is painful you are going to have to deal with your
pains.”

 

October 3, 2016 -— Plaintiff was called to the Chapel’s
office to speak with Mr. Hicket in reference to family
member Ronda Burton contacting Mr. Hicket through phone
communication about Plaintiff's need for medical attention.
Plaintiff and Mr. Hicket discussed his health issues for
approximately 30 minutes. Afterwards, Chapel Hicket said,
“TI will send E-mails t6”~Medical Supervisor and
Superintendent of Custody.” See Exhibit C (Ronda Burton’s
Declaration)

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 27 of 75
4.

42,

43.

45.

46.

47.

48.

49.

50.

Sl.

October 3, 2016 - Plaintiff was transferred per request to

participate in Education Program at Piedmont Correctional
Institute, Defendant Joseph Valliere as Superintendent.

October 10, 2016 - Plaintiff was seen on sick-call for same

pains and new demands of activity with school increasing
existing symptoms. Plaintiff was provided with several
accommodations. See Exhibit B2 (Medical Duty Sheet) and
schedule to visit the doctor.

October 19 2016 - Plaintiff was evaluated by Defendant

Doctor Eliis. He entered an order/recommended for
Plaintiff a cane, Tramadol pain medication , Glucosamine
Joint pilis and submitted U.R. referral for Orthopedic
Specialist.

Plaintiff pleaded with Defendant Doctor Ellis to order a
MRI to identify cause of continues intense pains. Request
was denied.

October 21, 2016 - Plaintiff was issued a cane and began 14

days of Tramadoi pain medication.

November 1, 2016 Plaintiff seen on sick-call for
continuation of Tramadol pain medication.

November 9, 2016 - Plaintiff was seen by Defendant Doctor
Ellis who prescribed Tramadol pain medication for 90 days.

November 17, 2016 — Plaintiff was seen by Orthopedic Doctor
Boyd Watts who did X-Ray on left hip and lower back,
ordered and administered a 100 mg Kenalog injection and
recommended Plaintiff return in.6 weeks. ,

 

January 12, 2017 - Nurse extended Plaintiff ice pack to
December 25, 2017. See Exhibit B2 (Medical Duty Sheet).

January 24, 2017 - Nurse Crystal Dixon sent request for
renewal of pain medication to Defendant Doctor Ellis. ‘He
deferred the request for reasons of submitting request too
soon.

February 1, 2017 - Nurse Crystal Dixon resubmitted the
previous request and called Defendant Ruth Long in-
reference to the scheduling of a 2"? appointment to the

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 28 of 75
52.

53.

54.

55.

56.

S57.

58.

Orthopedic doctor that requested Plaintiff to return in 6
weeks from the November 17°" visit.

February 9, 2017 - Nurse Crystal Dixon resubmitted request
to renew pain medication to Defendant Melanie Alvardo.
Request appeared to be ignored.

February 15, 2017 - Plaintiff was seen by Nurse Crystal
Dixon who resubmitted request for renewal of pain
medication that expired on February 15, 2017. Nurse
Crystal Dixon contacted Defendant Ruth Long again
concerning the scheduling of a second appointment for the
Plaintiff to the Orthopedic Doctor Boyd Watts for the six
week follow-up visit from November 17, 2016 doctor visit.

 

February, 24, 2017 - Plaintiff was seen by Defendant
Melanie Alvarado who discontinued Tegqutol due to the
medication being ineffective. Plaintiff received an
injection of Kenalog/40 mg.

 

February 26-March 6, 2017 - Plaintiff went through violent
Withdrawai resulting from absence of taking previous
prescribed Tramadol.

 

March 5, 2017 -— Plaintiff submitted sick-call for pain
medication to be refilled.

March 6, 2017 - Plaintiff was seen by Defendant Carol
Boshlm who submitted request for renewal of Tramadol pain
medication with doses raised from 50mg 3x’s daily te 100mg-
3x’s daily. While awaiting decision Defendant Carol
Bosholm wrote an order for 14-day supply of Tramadol/100mg-
3x’s daily.

April 12, 2017 - Plaintiff was seen by Defendant Melanie
Alvarado who to Plaintiff said, “I don’t feel you need
Tramadol but I am going to put the request in and we will
see what happens.” Defendant Melanie Alvarado also
requested second appointment to Orthopedic that Plaintiff
was supposed to be seen 6 weeks from November 17.
Defendant Alvarado stated, “I am from Texas and inmates
in North Carolina are pampered and appeased.”

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 29 of 75
59.

60.

61.

62.

63.

64.

May 4, 2017 - Plaintiff was seen by Doctor Boyd Watts who
ordered a MRI and gave Plaintiff another injection of
Kenalog/100mg.

May 25, 2017 - Plaintiff had drawn and submitted 2 tubes of
blood, and a urine sample for the testing of Tramadol
levels.

May 26, 2017 - Plaintiff was called back to medical to draw
more blood due to the nurse placing previous blood sample
into the wrong tube. Plaintiff’s blood sample was withdrawn
by Lead Nurse Giover. Plaintiff expressed to Lead Nurse
Glover his desire to be seen by another provider due to
Defendant Melanie Alvarado’s attitude and determination to
discontinue Plaintiff’s pain medication of which the dosage
had been changed to “as needed” PRN.

May 30, 2017 - Plaintiff was called to medical demanding
him to sign a Treatment Refusal Form because Plaintiff did
not wish to be examined by Defendant Melanie Alvarado.
Plaintiff did not sign the form because Plaintiff was not
refusing treatment but only exercising Plaintiff’s patient
rights to be seen by another provider.

May 31, 2017 - Plaintiff was called to Medical Department
in-reference to a phone call to the Medical Department

by Plaintiff's Fiancé Rhonda Burton. Plaintiff signed a
release form giving Fiancé Ronda Burton rights to address
the issue regarding Plaintiff prescribed time-contingent
pain medications which is more effective than “as needed”
PRN’s that Defendant Melanie Alvarado had prescribed.
Plaintiff explained to Supervisor Nurse Kimberly click his
feelings of Defendant Melanie Alvarado trying to take
Plaintiff off Tramodal pain medication.

June 2, 2017 - Plaintiff was seen by Defendant Carol
Bosholm who repeatedly denied Plaintiff’s request for a4
300mg extended release instead of 3 separate times of
Tramadol/100mg. Defendant Carol Bosholm denied the

request stating, “The medication is very expensive and hard
to monitor”, she stated, "We are not giving you nothing Lo
make. you strong so you can beat-up the officers.” Plaintiff
feels this statement was made due to the Plaintiff’s

Case 1:20-cv-00058-MR Document 2. Filed 07/30/19 Page 30 of 75
65.

66.

67.

68.

request for Andro Gel to strength weak joints. Defendant
Carol Bosholm added ‘No Sports Activity’ to Plaintiff’s
restriction and requested Physical Therapy. Defendant Carcl
Boshoim said to Plaintiff, “You are faking.” Plaintiff
feels this statement was made due to his complaint of the
air fan on the floor aggravating his left hip joint.

June 7, 2017 - Plaintiff went to the Medical Department to
speak with Supervisor Nurse Kimberly Click to discuss
Defendant Carol Bosholm’s unprofessional remarks and denial
of Plaintiff’s pains. As Plaintiff pleaded his case with
the Supervisor Nurse Kimberly Click he also presented his
Medical Duty Status Sheet to Supervisor Nurse Kimberly
Click to validate the fact that the Plaintiff has
previously received treatment for the same debilitating
pains and Plaintiff has legitimate chronic pains without an

identifiable diagnosis. Unbeknownst to Plaintiff, as a

result of the Plaintiff's face-to-face pleading with
Supervisor Nurse Kimberly Click, the Plaintiff’s treating
accommodations expiration date of December 25, 2017 was
changed to May 24, 2017.

Plaintiff also had a MRI scan completed upon request of
Orthopedic Dector Boyd Watts.

June 8, 2017 - Plaintiff received ‘Request Form” from
Supervisor Nurse Kimberly Click showing that Plaintiff is
requesting a continuance of the Tramadol pain medication
due to the order only lasting 14 days per Defendant Melanie
Alvarado. See Exhibit B (Inmate Request Form).

June 12, 2017 - Plaintiff received “Request Forms from
Supervisor Nurse Kimberly Click. The forms were the
Plaintiffs request of shock absorption Tennis Shoes due to
weight-bearing activities and a “Request Form” stating the
Plaintiff’s pain medication denial and the order for
Piaintiff’s medication dosage lowered. See Exhibit B
(Inmate Request Form).

June 20, 2017 - Plaintiff went to Medicai to get ice for
swelling in Plaintiff's left hip and for pains in lumbar
(the ice was only to be used as pain reliever). Nurse
Dixon notified Plaintiff that his ice pack was changed and

10
Case 1:20-cv-00058-MR Document 2. Filed 07/30/19 Page 31 of 75
69.

70.

Tl.

72.

73.

74,

75.

was expired per Nurse Supervisor Kimberly Click. See
Exhibit B2 (Medical Duty Status Sheet).

June. 21, 2017 - Plaintiff filed a medical emergency.
Plaintiff was pushed to medical in a wheelchair and was
given approximately 20-25(2 tablets) non-aspirin/325mg

and Analgesic Balm Muscular Reliever. Plaintiff was pushed
back to housing unit with Plaintiff keeping the wheelchair.

June 22, 2017 - Plaintiff was seen by Defendant Carol
Bosholm who prescribed Tequotol medication for pains
against Plaintiff wishes because of side effects.

Plaintiff tried to explain that this medication was
discontinued on February 24, 2017 because of side effects
and its ineffectiveness for the Plaintiff. Defendant Carol
Bosholm stated, “That’s all I am going to do for you I
don’t believe you're in pain.” Defendant Carol Boshoim did
re-issue Plaintiff ice pack for 7 days. See Exhibit B2
(Medical Duty Status Sheet).

June 23, 2017 - The Plaintiff’s pains became more
unbearable as Plaintiff's used a cane. Plaintiff had not
been to the cafeteria or canteen since June 20, 2017, thus
Plaintiff was issued a wheelchair and was relocated to the
handicap unit. Plaintiff also had the MRI results

reviewed by Orthopedic Doctor Boyd Watts who ordered an EMG
test.

June 27, 2017 ~ Plaintiff submitted sick-cali mentioning
previous problems with Tequotol whereby Plaintiff was
notified by medical staff that Defendant Carol Bosholm
ordered the Tequtol against Plaintiff’s willingness to take
it.

June 28, 2017 - Plaintiff submitted sick-call for pain
medications to be renewed.

June 29, 2017 - Plaintiff begun Physical Therapy for the
second time.

July 4, 2017 - Fiancée Rhonda Burton called Peidmont
Correctional Medical Department and spoke with Defendant
Carol Bosholm who stated, “He is in prison what kind of

11
Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 32 of 75 |
76.

V7.

78.

79.

80.

Bi.

82.

$3.

treatment does he expect he should have never committed the

crime”. See Exhibit C (Fiancée’s Declaration).

July 6, 2017 —- Plaintiff was seen by Doctor Anthony Searles

who added restrictions of walking and wrote order for
Tramadol pain medication and gave Defendant Valerie Johns
permission to update Plaintiff’s accommodations of extra
mattress, thermal underwear, extra pillow and blanket.

Defendant Valerie Johns didn’t update these items until the

following day. See Exhibit B2 (Medicai Duty Status).

July 10, 2017 - Plaintiff had Lab Tests done from
appointment with Defendant Carol Bosholm on June 22, 2017.

July 11, 2017 - Plaintiff received “Inmate Request Form”
from Supervisor Nurse Kimberly Click acknowledging
Defendant Carol Bosholm remarks that she didn’t believe

Plaintiff was in pain. See Exhibit B (Click’s acquiesce to

Bosholm’s Remarks)

July 15, 2017 -— Plaintiff submitted sick-call for pain
medication.

July 17, 2017 - Plaintiff was informed that Defendant Carol

Bosholm wrote a 30-day prescription for Tramadol/100mg
taken 3x’s a day.

July 18, 2017 - Plaintiff received “Inmate Request Form”
from Supervisor Nurse Christina McNeil stating the
order/request to approve Plaintiff pain medication. This
action took two months; the maximum time allotted is one
month.

July 20, 2017 - Plaintiff was seen on sick-call appointment

and Nurse Rebecca Carter ordered a wheelchair seat cushion
and updated Plaintiff ice-pack and bottom bunk restriction,
given Loperamide for digestion problems.

July 21, 2017 - Plaintiff was assessed by Podiatrist Rodney

Fitzhugh who recommended custom insoles for numerous feet
problems.

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 33 of 75

12
84.

85.

86.

87.

88.

89.

90.

91.

92.

July 22, 2017 - Plaintiff talked to Chaplain Hickie about
the repetitive cycle of medical treatment due to
Plaintiff’s pains increasing with Physical Therapy.

July 24,- 2017 - Plaintiff nad EMG test done at Novant
Orthopedic.

July 27, 2017 - Plaintiff was seen by Doctor Anthony
Searles who requested/recommended air mattress with
outlet, Tens Unit and a Lidocaine patch for Lumbar
complications.

July 28, 2017 --Plaintiff had blood work done for
Testosterone levels. Plaintiff Physical Therapy ended on
this day.

July 31, 2017 - Plaintiff was seen by Doctor Boyd Watts to
discuss EMG results and Dr. Watts recommended that
Plaintiff be seen by a GI Specialist due to digestive
problems.

August 13, 2017 - Defendant Carol Bosholm’s order of 30-day
supply of Tramadol ended.

August 23, 2017 - Doctor Anthony. Searles did a chart
evaluation to assess Plaintiff’s need for wheelchair, air
mattress and restrictions. He also received Plaintiff's
“Inmate Request Form” from Supervisor Nurse Christina
McNeil indicating that X-Ray on left hip was not
remarkable. See Exhibit B (Inmate Request Form).

August 30, 2017 - Plaintiff received “Inmate Request Form”
from Supervisor Nurse Charistina McNeil stating that MRI
results only showed Stenosis. See Exhibit B {Inmate Request
Form}.

September 15, 2017 - Plaintiff went to medication window to
turn in old ice pack and receive new pack. Nurse Jd.
Morrison denied Plaintiff order for ice pack especially
after Plaintiff pointed out to Nurse J. Morrison that the
order was up-dated on July 20, 2017 by Nurse Rebecca Carter
after which Nurse J. Jeffers discontinued thé order by
changing the date resulting in the order’s expiration.

 

13
Case 1:20-cv-00058-MR Document 2. Filed 07/30/19 Page 34 of 75
93.

94,

95.

96.

97.

98.

99,

100.

101.

September 20, 2017 - Plaintiff submitted a sick-call for

 

pain medication and treatment plan. See Exhibit Cl (Carbon
Copy of Sick-Call).

September 28, 2017 - Plaintiff was assessed by Doctor
Anthony Searles who resubmitted Electrical Tens Unit,
Lidocaine Patch and added restrictions of sitting, standing
and lifting. Dr. Searles explained to Plaintiff how the
nurses were responsible for ordering Air Mattress.

 

October 1, 2017 - Plaintiff submitted sick-call for pain
medication and treatment. See Exhibit Cl (Carbon Copy of
Sick-Call}.

October 12, 2017 - Plaintiff submitted sick-call for pains
and treatment. See Exhibit Ci (Carbon Copy of Sick-Call).

October 19, 2017 - Plaintiff was seen on sick-call
appointment by Defendant Valerie Johns, whe stated, “i see
no need for the G.I. appointment (recommended by Orthopedic
Doctor Boyd Watts) or the air mattress (recommended and
approved by Doctor Anthony Searles).” Defendant Valerie
Johns justified her decision using the physical therapist
final comments. Defendant Valerie Johns stated that she
would refer plaintiff to the Doctor.

November 15, 2017 - Family member Deborah Moore contacted
Defendant Dora Plummer concerning Plaintiif’s medical, care
in-particular Defendant Valerie Johns interfering with
Doctor’s recommendations.

 

November 21, 2017 - Family member Deborah Moore received
several phone calls in-which voice messages were left by
Defendant Joseph Valliere (Superintendent of Piedmont
Correctional Institute) in reference to Plaintiff’s health
care.

 

November 25, 2017 - Family member Deborah Moore returned
Defendant Joseph Vailiere phone call via e-mail concerning
Plaintiff’s healthcare.

 

December 1, 2017 - Plaintiff was transferred per request of
Defendant Joseph Valliere. Plaintiff initially refused
transfer due to being medically treated however Defendant

14
Case 1:20-cv-00058-MR Document 2. Filed 07/30/19 Page 35 of 75
102.

103.

104.

105.

Joseph Vailiere with approximately 8 correctional stafi
personnei’s came and push plaintiff in his wheelchair to
the receiving area to be fully restrained and transported
to Mountain View Correctional Institute.

December 1, 2017 - Plaintiff was transferred to Mountain .
View Correctional Institute where Defendant Mike Slagle and
Defendant Dexter Gibbs preside. After a 15 minute
evaluation from Defendant Jeffery Patane and Defendant
Norma Melton, Plaintiff was advised that at Mountain View
all of Plaintiff’s medical accommodations will be
discontinued. Defendants Jeffery Patane and Norma Melton
began justifying their actions by telling Plaintiff that
his pains’ are psychological because of Piaintiff’s lengthy
prison sentence. Defendant Jeffery Patane advised Plaintiff
to sign-up to see the psychiatrist.

December 3, 2017 - Plaintiff immediately wrote Kevin King

(Department of Public Safety - Regional Director) and
North Carolina Medical Board. See Exhibit Bl (Carbon Copy
of letters). ,

December 4, 2017 - As Correctional Officer Captain

Grindstaff made rounds Plaintiff asked Captain Grindstaff
why his medical accommodations were not being honored at
the Mountain View camp. Captain Grindstaff stated, “A
doctor that works for NC Department of Public Safety orders
are good at any facility and I will talk to Defendant Nurse
Supervisor Norma Melton.”

December 4, 2017 — Plaintiff explained to Sergeant Tunk
that Captain Grindstaff advised Plaintiff that Plaintiff’s
accommodations are honored at any facility. Plaintiff
presented Sergeant Tunk his accommodations on Plaintiff’s
“Medical Duty Status” See Exhibit C2. Sergeant Tunk
replied, “Here at Mountain View our doctors override any
previous orders.” However, Sergeant Tunk gave Plaintiff
permission to go to the warehouse for Plaintiff"’s extra
Mattress and to the clotheshouse for Plaintiff thermal
underwear, extra blanket and pillow. As Plaintiff went to
the warehouse, Defendant Sergeant Shepherd informed
Plaintiff that Plaintiff’s DC-490 (Medical Duty Status)
wasn’t valid at Mountain View Correctional Institute.

15

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 36 of 75
106.

107.

108.

109.

110.

Plaintiff then proceeded to the clotheshouse where
Defendant Joshua Mckinney informed Plaintiff that if
Plaintiff DC-490 didn’t come from Mountain View Doctors it
was no good. As Plaintiff was returning to the unit,
Defendant Robert Mask (Plaintiffi’s Case Manager) was in the
Sergeant’s office, Plaintiff begun explaining the

Situation of Plaintiff’s medical accommodations when
Sergeant Tunk entered Sergeant’s office stating (ito
Defendant Robert Mask), “Plaintiffs medical accommodations
are being changed as we speak.” Defendant Robert, Mask then
printed out a HSS1 (See Exhibit C2) Demonstrating the
removal of all Plaintiff’s accommodations and telis
Plaintiff to have a nice day.

December 4, 2017 - Plaintiff submit sick-call for ieft hip
pains and treatment. See Exhibit C2 (Carbon Copy of Sick-
Call). Later that night due to increased pains and no form
of relief Plaintiff claim a medical emergency as Plaintiff
was assessed by Defendant Brandon Barrier who stated to the
Plaintiff, “You are not getting any of your medical
accommodations back no matter how many emergencies you
claim.” Defendant Brandon Barrier commented saying the
Plaintiff was not in pain and he exited the room while
saying this visit is now over to the correctional officer.

December 11, 2017 -— Plaintiff received correspondence from

 

Defendant Joseph Valliere (Superintendent of Piedmont
Correctional Institute) in response to Plaintiffs letter to
Regional Director Kevin King. Defendants letter was an
attempt to justify his reasoning for transferring
plaintiff. See Exhibit D (Letter from Defendant Joseph
Vailiere).

December 12, 2017 - Due to extreme pains and stiffness,
Plaintiff received a pack-out for breakfast as Plaintiff
was unable to move.

 

December 13, 2017 - Plaintiff submitted another sick-call
for increasing pains. See Exhibit Cl (Carbon Copy of Sick-
Call).

 

December 17, 2017 - Plaintiff submitted a letter to
Regional Director Kevin King in-reference to Defendant

 

16

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 37 of 75
Til.

112.

113.

114.

lis.

116.

1li?.

218.

Joseph Valliere’s response to Plaintiff letter submitted to
the Regional Director Kevin King. See Exhibit Bl.

December 18, 2017 -— Plaintiff received response from North
Carolina Medical Board denying any violation on behalf of
Defendant Joseph Valliere. See Exhibit D.

 

December 19, 2017 -— Defendant Kella Phillips delivered a
copy of Plaintiff’s grievance #4855-2017-HPOD-06456 to
Plaintiff’s cell because of Plaintiff inability to move due
to pain.

 

December 21, 2017 - Plaintiff submitted another sick-call
for same debilitating pains. See Exhibit Cl (Carbon Copy

of Sick-Call). Later in the day, Plaintiff claimed a
medical emergency and was assess by Nurse Hickins who
advised Plaintiff that because of on-going pains the
Plaintiff pains are not excruciating and due to Piaintiff’s
normal vital the Plaintiff apparently is not in pain.

 

December 22, 2017 - Plaintiff received the Medical
Emergency Grievance #4855-2017-HPOD-06468 back from North
Carolina Department of Public Safety-Health Service in
Raleigh. Plaintiff was advised to use the facilities
internal grievance system.

 

December 30, 2017 - Plaintiff received Electrical Tens Unit
which was requested by Chronic Specialist Doctor Searles at
Piedmont Correctional Institution. As Plaintiff was
writing down notes of treatment, Plaintiff was placed in
segregation for having an ink-pen while in medical.

 

January 2, 2018 - Plaintiff was assessed in segregation for
Plaintiff’s numerous Sick-Calls and was informed by nurses
of Plaintiff’s GI appointment cancelation on December 4,
2017. Plaintiff was told if pain medication was further
needed Plaintiff would have to start over with Ibuprofens.

January 3, 2017 - Plaintiff was seen by nurses because
Plaintiff had not eaten a tray since Plaintiff was placed
in segregation due to excruciating pains.

January 5, 2018 - Plaintiff was assessed once more for not
eating.

17
Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 38 of 75
_ 1219.

120.

121.

122.

123.

124.

January 9, 2018 - After Plaintiff’s 10 day stay in

segregation only consuming one tray, Sergeant Price
collected a statement from Plaintiff which explained
Plaintiff’s reason for not eating.

January 17, 2018 - Defendant Norma Melton entered the
assigned unit of the Plaintiff. Defendant told the
correctional officer to check Plaintiff’s cell for extra
blanket, because Plaintiff’s accommodations were
discontinued.

January 24, 2018 - Defendant Robert Mask (case manager)
called Plaintiff to Sergeant’s office and said to
Plaintiff, “Tell your mother Deborah Moore to stop calling
me.” Plaintiff asked, “What were the concerns of the family
member’s call?” Defendant Robert Mask replied, “Asking if
you are alright.” Plaintiff immediately replied, “I am not
alright!” Defendant Robert Mask then stated, “You are
alive so you are alright.” Plaintiff at that point
explained to Defendant Robert Mask how the Medical
Department has and is refusing to treat Plaintiff.
Plaintiff also requested Defendant Robert Mask arraign a
meeting with the Superintendent to discuss Plaintiff's
medical condition. .

January 25, 2018 —- Plaintiff submitted “Inmate Request
Forms” to Defendant Norma Melton (Nurse Supervisor) and
Defendant Mike Slagle (Superintendent) regarding Plaintiffs
medical accommodations and pain medication.

February 13, 2018 — Plaintiff went to Duke Hospital
(outside medical) and was assessed by Doctor Gloria Liu who
recommended pain medication Neutroin/gaba-pentin.

 

February 15, 2018 - Plaintiff submitted ADA (Inmate
Reasonable Accommodation Request Form) for disability
assistance. Plaintiff submitted letters to Medical
Utilization Review Board in Raleigh, NC and the Department
of Health and Human Service in Washington, DC. See Exhibit
Bi (Carbon Copy of letter).

 

18 -
Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 39 of 75
125.

126.

127.

i2s.

129.

130.

131.

132.

133.

February 20, 2018 - Plaintiff submitted another “Inmate
Request Form” to Defendant Norma Melton (Nurse Supervisor)
and Defendant Mike Slagle (Superintendent).

 

February 21, 2018 -— Sergeant Henson entered Plaintiff's
celi to see if Plaintiff had a cane.

 

February 22, 2018 - Defendant Dora Plummer (Assistance to
Deputy Director of Health Service) contacted family member
Deborah Moore stating that.if Plaintiff’s accommodations
were current the removal/cancellation was not suppose to
transpire.

 

February 26, 2018 - Piaintiff submitted IRAR (Inmate
Reasonable Accommodation Request) Form again via inside
maii to Ms. Hanks (ADA Coordinator).

 

March 9, 2018 - Plaintiff had a MRI done on Lumbar Area —
Plaintiff also received step 3 response to Grievance #4855-
0217-HPOD-06456 which stated Plaintiff had received new
restrictions. Plaintiff was advised to continue with
completing sick-calls. See Exhibit E (Step 3 Grievance
Response}.

March 10, 2018 - Plaintiff wrote letter to Defendant Mike
Slagle (Superintendent).

March 16, 2018 - Plaintiff filed a Tort Claim with North
Carolina Industrial Commission for medical negligence
against Defendant(s) Jeffery Patane, Norma Melton, and Mike
Slagle. See Exhibit E (Affidavit).

March 25, 2018 - Plaintiff submitted “Transfer Form” to be
transferred due to Mountain View’s Facility not
accommodating Plaintiff with Medical needs. See Exhibit E
(Transfer Request).

April 9, 2018 - Plaintiff discussed denial of Transfer with
Defendant Robert Mask. Plaintiff reiterated pains and
desire to address Defendant Mike Slagle (Superintendent).
Robert Mask stated he would talk to Defendant Norma Melton
(Nurse Supervisor).

19

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 40 of 75
134.

135.

136.

137.

138.

139.

140.

141.

April 17, 2018 - Defendant Robert Mask (Case Manager) came
to Plaintiff’s cell to give Plaintiff a “Health Care Power-
of-Attorney Form which was faxed to Defendant Robert Mask
by Plaintiff’s Fiancée’ Ronda Burton.

May 1, 2018 - Plaintiff's Fiancée Ronda Burton expressed
concerns of Plaintiff’s pain medication, accommodations and
relocating Plaintiff to avoid the 31/2 hour one way trips
to Duke Orthopedic Spine Specialist. Defendant Norma Melton
replied to Ms. Ronda Burton that Plaintiff was okay because
Plaintiff wasn’t dying.

June 8, 2018 - Correctional Officer Captain Grindstaff was
making rounds at approximately 10:30 am and Plaintiff
alerted Captain Grindstaff of Plaintiff’s medical
Situation not getting any better since the last time they
conversed.

June 18, 2018 ~ ‘Correctional Officer Sergeant Tunk came to
Plaintiff’s cell to retrieve Plaintiff's wheelchair stating
to Plaintiff, “You don’t use it anyway.” Plaintiff assumes
the Officer’s action was because Plaintiff did not visit
the cafeteria, yard, gym or the library.

June 22, 2018 - Plaintiff went to Duke Orthopedic Spine

Specialist for results from March 9, 2018 X-Rays and MRI
taken on Plaintiff’s left hip and upper back.

July 20, 2018 - Family member Deborah Moore contacted
Defendant Dora Plummer in Raleigh who in conversation
stated, “There is nothing that can be done for your son.”

August 9, 2018 - Plaintiff wrote “Disability Rights NC”
regarding Plaintiff’s pains. Plaintiff also submitted
another ADA (Inmate Reasonable Accommodation Request) form
to Correctional Officer Ms. Hayes and to Disability Rights
NC. See Exhibit Bl (Letter Submitted).

August 16, 2018 - Plaintiff received response from
Disability Rights NC advising Plaintiff to write Deputy
Director of Prison Health Services Terri Catlett. See
Exhibit D (Letter Received). .

20
Case 1:20-cv-00058-MR Document 2. Filed 07/30/19 Page 41 of 75
142.

143,

144.

145.

146.

147.

148.

149,

150.

August 28, 2018°- Plaintiff wrote Defendant Deputy Director
of Prison Health Services Teri Catlett. See Exhibit Bl

{Letter Submitted).

September 7, 2018 - Plaintiff received medical notification
from Defendant Norma Melton acknowledging that she is aware
of Plaintiff's medical needs from Plaintiff’s letter to

Defendant Terri Catiett. See Exhibit D (Document Received).

 

September 10, 2018 - Plaintiff wrote Defendant Terri
Catlett again to bring to Ms. Catlett’s attention the
redundant repetitive patterns of Defendant Norma Melton.
See Exhibit B2 (Letter Submitted).

 

September 24, 2018 - Plaintiff submitted third grievance
#4855-2018-HEPOD-08869 on Medical Treatment. See Exhibit F
(Grievance Copy).

 

October 6, 2018 - Plaintiff wrote “Disability Rights NC”
special attention to Susan Pollitt concerning Plaintiff’s
medical treatment. See Exhibit Bl (Letter Submitted).

October 17, 2018 - Plaintiff received step 2 response for
grievance #4855-2018-HPOD-08869 from Defendant Dexter Gibbs
(Assistant Superintendent of Programs) who personally
advised Plaintiff that a submitted sick-call by Plaintiff
and a meeting with Defendant Norma Melton would satisfy
Plaintiff’s medical needs. See Exhibit E. (Step 2 of
Grievance). .

October 17, 2018 - Plaintiff submitted a “Mental Health
Service Referral” due to confusion from back and forth
charade for Plaintiff to receive adequate care. See Exhibit
E (Document Submitted).

October 17, 2018 - Family member Deborah Moore texted to
and received from Defendant Trish Jordan concerning
Plaintiff's medical needs. See Exhibit C.

October 18, 2018 - Family member Deborah Moore once more
texted Defendant Trish Jordan concerning Plaintiff’s
medical needs. See Exhibit C (Deborah Moore’s Declaration).

21

Case 1:20-cv-00058-MR Document2 Filed 07/30/19 Page 42 of 75 |
151.

152.

153.

154.

155.

156.

October 18, 2018 - Plaintiff submitted a letter to
Defendant Dexter Gibbs concerning Defendant Norma Melton
previous encounters concerning Plaintiff’s medical
condition. See Exhibit Bl (Letter Submitted).

October 19, 2018 - Plaintiff met with Defendant Norma
Melton per Defendant Dexter Gibbs to address medical issues
however Defendant Norma Melton quickly illustrated her
disregard with comments such as, “Write as many grievances
you want — nothing is going to be done for you here.” See
grievance #4855~2018-HPOD-09756 detailing derogatory
remarks.

October 22, 2018 - Plaintiff received response from
‘Disability Rights NC’ advising Plaintiff to contact North
Carolina Prisoner Legal Services. See Exhibit D.

October 23, 2018 -— Plaintiff’s fiancée Ronda burton spoke
with Defendant Norma Melton concerning Plaintiff’s
treatment but Defendant Norma Melton told Ms. Burton that
Plaintiff’s pains were not serious.

October 25, 2018 - Plaintiff was assessed by Defendant
Slager (Psychiatrist) from Plaintiff’s October 17", 2018
request. Defendant Slager commented that she’ couldn’t help
plaintiff with medical treatment; she then added that
Plaintiff appears to be receiving treatment because
Plaintiff is in a wheelchair.

October 25, 2018 - Family member Deborah Moore made a
return call to Defendant Mike Slagle (Superintendent/Warden ~
of Mountain View). Defendant Mike Slagle left Ms. Moore
voicemail messages in reference to Ms. Moore’s
communication with Defendant Trisha Jordan. Family member
Deborah Moore discussed with Defendant Mike Slagle why
several medical accommodations and effective pain
medication have been discontinued. Defendant Mike Slagle
stated to family member Ms. Moore, “This faculty doesn’t
allow the accommodations Mr. Moore was prescribed.” Ms.
Moore in returned asked Defendant Mike Slagle, “Why is my
son assigned to your camp if you can’t accommodate his
medical needs.” Defendant Mike Slagle responded with these
words, “I will check into the matter.” See Exhibit C

22

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 43 of 75
157.

158.

159.

160.

161.

162.

163.

(Deborah Moore’s Declaration). Plaintiff also submitted and
transfer form. See Exhibit E (Transfer Request).

October 31, 2018 - Plaintiff submitted a 6-page sick-call
(about pains and accommodations). See Exhibit Cl (Carbon
Copy of Sick-Call).

November 2, 2018 - Defendant Mike Slagle and Defendant

Kelila Phillips entered Plaintiff cell at approximately
6:15pm asking Plaintiff, “why is the wheelchair near the
door.” Defendant Mike Slagle gave Plaintiff command, “move
the wheelchair.” Plaintiff Benson Moore replied, “Yes
Sir.” Very shortly afterwards Plaintiff asked if Defendant
Mike Slagie would speak with him. Defendant Mike Slagle
commenced to walking away leaving Defendant Kella Phillips
behind to address Pliaintiff’s questions and concerns.

November 5, 2018 - Defendant Norma Melton contacted

Plaintiff’s Fiancée Ronda Burton while Plaintiff was called
to Medical for signing the ‘Release of Information Form’.

November 6, 2018 - Defendant Norma Melton made a second

voice call to Plaintiff’s Fiancée’ Ronda Burton informing
Ms. Burton of Plaintiff’s signing of the ‘Release of
Information Form’ as well as informing Ms. Burton of
Piedmont Correctional Institute’s mistake in assigning
Plaintiff’s medical accommodations. See Exhibit C (Ronda
Burton’s Declaration).

November 13, 2018 - Plaintiff submitted another sick-call

 

about pains, accommodations and the need for a MRI. See
Exhibit Cl (Carbon Copy of Sick-Call}.

November 14, 2018 - Defendant Robert Mask entered

 

Plaintiff’s cell with the Industrial Commission paperwork
for Plaintiff to sign. Plaintiff spoke with Defendant
Robert Mask while in cell about the medical indifference
Plaintiff was experiencing. Defendant Robert Mask stated,
“T will talk to Ms. Melton.”

November 20, 2018 - Plaintiff submitted. another sick-call

 

for excruciating pains. See Exhibit Cl (Carbon Copy of
Sick-call).

23

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 44 of 75
164.

165.

166.

167.

168.

169.

170.

171.

November 22, 2018 - Plaintiff was seen on sick-call by
Nurse Winegar, on this visit no recommendation was made nor
was any professional medical offers made to Plaintiff for
relief of pain. Instead, Nurse Winegar portrayed
inconsideration of Plaintiff's medical issue by speaking a
none humorous gesture saying, “I got your 100 sick-calls
you have submitted.”

 

November 24, 2018 - Plaintiff wrote Defendant Kenneth
Lassiter(Director of Prisons) concerning Plaintiff medical
treatment and attached carbon copies of letters submitted
to Defendant Mike Slagle and Defendant Norma Melton. See
Exhibit Bl (Carbon Copy of Letters).

 

November 26, 2018 - Plaintiff declared a medical emergency

 

due to pains. The active nurse did not provide assistance
(did nothing).

December 1, 2018 - Plaintiff submitted 4°? ADA (Inmate

Reasonable Accommodation Request) IRAR Form.

December 1, 2018 - Plaintiff wrote North Carolina Board-of-

Nursing Complaint Section in reference to Defendant Norma
Meiton’s unprofessional conduct and blatant disregard to
Plaintiff’s health. See Exhibit Bil (Letter Submitted).

December 1, 2018 - Plaintiff submitted another sick-call
for same symptoms (excruciating pains). See Exhibit Cl
(Carbon Copy of Sick-Call). .

December 9, 2018 - Plaintiff submitted another sick-call
for same symptoms. See Exhibit Cl (Carbon Copy of Sick-
Call). .

December 10, 2018 - Plaintiff was seen by male nurse who

 

informed Plaintiff of Defendant Jeffery Patane decision to
submit a request for approval of Duloxetine pain medication
for the Plaintiff and expressed that a time need to be |
established by Plaintiff when to take the medication.
Plaintiff informed the male nurse of preferred time -(7pm).
Plaintiff also mentioned how effective the pain medication
Tramadol was for Plaintiff along with Glucosamine joint
pills. Plaintiff requested a MRI on the left hip to
examine for possible impingement or tissue damage.

24

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 45 of 75
172.

173.

174,

175.

176.

177.

178.

179.

180.

December 18, 2018 - Plaintiff received response from North

 

Carolina Medical Board with a Complaint ID#2018-2656 as the
Medical Board expressed that they have forwarded
Plaintiff’s complaint to Medical Staff of North Carolina
Department of Public Safety. See Exhibit D (Letter
Received.

December 19, 2018 - Plaintiff declared a medical emergency

 

but Defendant Nurse J. Campbell refused to assess
Plaintiff. Defendant Campbell expressed that Plaintiff's
pains won’t kill him and Plaintiff isn’t going to die.

December 19, 2018 - Plaintiff submitted a fourth grievance

 

on Medical Treatment Grievance #4855-2018-HPOD-09756.

December 21, 2018 - Plaintiff’s left hip gave away while

 

coming out the shower causing Plaintiff’s lose balance
therefore fell to the floor. Plaintiff remained on the
floor 30 minutes before Medical Staff arrived while
Defendant Sergeant Blackburn, Defendant Raines and
Defendant Rockwell stood over Plaintiff.

December 22, 2018 -— Plaintiff completed an incident report

 

detailing reason Plaintiff fell on floor.

December 27, 2018 - Plaintiff went to medical for a sick-

 

call appointment. Plaintiff was told by Correctional
Officer to reschedule due to doctor calling in.

December 28, 2018 - Plaintiff went to medical for a sick-
call appointment. Plaintiff was told by Correctional
Officer to reschedule due to doctor calling in.

 

January 4, 2019 - Plaintiff was seen on sick-call by Nurse
Winegar who to Plaintiff said, “Some pains we just have to
live with.” Plaintiff responded by saying, “You are putting
a bandage on a cut.” Nurse Winegar replied, “And
eventually that cut will heal.” Nurse Winegar mentioned
because Plaintiff X-Ray showed no damage that Plaintiff
isn’t in pain. Plaintiff pleaded with Nurse Winegar for a
MRI.

January 14, 2019 - Plaintiff’s Fiancée Ronda Burton
contacted the Attorney General’s Office by use of the

25

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 46 of 75
181.

182.

183.

184.

185.

186.

187,

‘Inmate Abuse Line’ spoke to a John Stein concerning
Plaintiff’s medical treatment. See Exhibit C (Ronda Burton
Declaration).

January 15, 2019 - Plaintiff received denial for ADA)
(Inmate Reasonable Accommodation Request}Form. See Exhibit
EK.

January 18, 2019 - Plaintiff’s Fiancée Ronda Burton
contacted Defendant Robert Mask and Defendant Norma Melton
concerning a most needed transferring of Plaintiff to a
facility more equipped to properly care medically for
Plaintiff. See Exhibit C (Declaration).

January 18, 2019 - Plaintiff submitted fifth request for
ADA (Inmate Reasonable Accommodation Request) assistance
for gain time.

January 22, 2019 - Plaintiff was scheduled to be seen on
sick-call but Defendant Brandon Barrier told Correctional
Officer Singleton that Plaintiff would be rescheduled.

January 24, 2019 - Plaintiff submitted another sick-call
for severe pains in left hip. See Exhibit Cl (Carbon Copy
of Sick-Call).

January 24, 2019 - Plaintiff was called to Medical for
another meeting with Defendant Norma Melton (Nurse
Supervisor) in regards to Plaintiff's fourth grievance
#4855-2018-HPOD-09756. The meeting was very unprofessional
as Defendant Norma Melton was highly opinionated and
expressed extreme bias towards Plaintiff. Outcome of this
meeting was very disturbing. Plaintiff was only informed
of a follow-up appointment to Duke Orthopedic from previous
visit in June of 2018.

January 24, 2019 - Plaintiff discussed with Defendant Kella
Phillips {Unit Manager) concerning Medical problems, ADA
denial requests and the continuous exhibits of bias
behavior and neglect. Defendant Kella Phillips commented
that she would be sending e-mails to Defendant Robert Mask,
Defendant Norma Melton, Correctional Officer Ms. King and
Correctional Officer Ms. Hayes to transfer and/or give
Plaintiff a Job Assignment.

26

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 47 of 75
188.

189.

190.

191.

192.

193.

194.

195.

196.

197.

198.

January 30, 2019 - Plaintiff’s Fiancée Ronda Burton
contacted Defendant Robert Mask and Correctional Officer
Ms. Green céncerning transferring Plaintiff.

February 1, 2019 - Plaintiff submitted sick-call for severe
pains. See Exhibit Cl.

February 4, 2019 -— Plaintiff received Corticosteriod
Injection in Lumbar area by Doctor.Gloria Liu at Duke ~
Orthopedic Spine Specialist. Doctor Liu recommended
Meloxicam.

 

February 4, 2019 - Plaintiff submitted sick-call for
constant suffering of severe hip pains. See Exhibit Cl
(Carbon Copy of Sick-Cail).

February 12, 2019 — Plaintiff submitted sick-call of severe
hip pains. See Exhibit Cl.

 

February 12, 2019 - Plaintiff signed Acknowledgement from
Industrial Committee issued to Plaintiff by Defendant
Robert Mask (Case Manager). Plaintiff discussed with
Defendant Robert Mask the utterly importance of needing to
receive treatment and a transfer.

 

February 14, 2019 - Plaintiff’s Fiancée Ronda Burton
contacted Defendant Robert Mask concerning Plaintiff's
health care.

 

February 15, 2019 - Plaintiff’s was on sick~call list yet-
it would be rescheduled by words of the Correctional
Officer.

 

February 15, 2019 - Plaintiff submitted sick-call for major
hip pains. See Exhibit Cl.

 

February 19, 2019 - Plaintiff was seen on sick-call. Not
anything was given to Plaintiff for pains or medical
accommodation needed.

 

February 21, 2019 — Plaintiff received second denial for
ADA (Inmate Reasonable Accommodation Request Form) See
Exhibit E (IRAR Form).

 

27

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 48 of 75
199,

200.

201.

202.

203.

204,

205.

206.

February 23, 2019 - Plaintiff submitted sick-
call for chronic and debilitating pains. See Exhibit00
Cl (Carbon Copy of Sick-Call).

 

February 28, 2019 - Plaintiff was seen on sick-call by
Defendant Brandon Barrier who stated, “Tylenol 500 and
Moxelcam had been prescribed for pains” the then stated,
“From my understanding you can walk just fine.” Without
hesitation he made a ridiculous false statement, “You
stepped on the weight scale without any problem.” When
indeed, Defendant Brandon Barrier assisted Plaintiff with
stepping up on the weight scale.

 

March 8, 2019 - Plaintiff submitted another sick-call for
major hip pains. See Exhibit Cl.

March 19, 2019 -— Plaintiff submitted another sick-call for
major hip pains. See Exhibit Cl.

March 20, 2019 - Plaintiff was seen by Nurse Winegar on
Sick-call for excruciating hip pains. Plaintiff.explained
possible complications from Tylenol 500 with pre-existing
internal problems and its failure to relieve Plaintiff of
chronic pains.

March 26, 2019 - Plaintiff submitted sick-cali for the non-
stop horrible hip/back pains. See Exhibit Cl.

April 5, 2019 —- Plaintiff received response from North
Carolina Board-of-Nursing advising Plaintiff to use the
prison grievance system. See Exhibit D.

April 8, 2019 - Plaintiff submitted sick-call for severe
hip pains. Still no diagnosis for hip pains or any
additional examinations performed. See Exhibit Cl.

28

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 49 of 75
Verification

i Delon Musee , have read the foregoing complaint and hereby verify that the matters alleged therein

are true. I certify under penalty of perjury that the foregoing is true and correct

 

 

~ Benson Moore
545 Anity Park Road
Spruce Pine, NC 28777

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 50 of 75
 

 

STATE OF NORTH CAROLINA MA; de be / / | AFFID AVIT

COUNTY OF
Bus ON Moaszeé - being duly sworn, deposes and says:
ete Name of Claimant)
1, That his name is Bés0xu OG WE - Bey

; That he lives at Mouxtitw Vili. ConrzEp ial adh Th fe # YF. oye
and that his mailing address is Ret YS Anity Y Laph v Ka. SORUZ Lue, Me c 2S 7 q q

3. That he hereby files a claim against N. Cc Dept. oF fy bff C SA 7e Df
. and that its mailing address | is | x 3/ Wer M org ese Kay lelgh, Me. _A 10: 5

4. That he has been damaged in the amount of $ < f, 0, / < by reason Ha, 2 ms conduct of the employesfagent

named here Ut ERY FAAWE LA NERA ME
Name(#) of negligent employee/agent
, Mawithit oy Corezctonnl Last

§. That the injury or accident giving rise to this claim occurred at
. (Ptint Name of County and Exact Location Where Accident Occurred)

 

on

(Month), (Day) a i may
6. That the injury or property damage occurred In the following manner: Lick A Hs ve & ait th du sk we
: (Give Brief Statement of nat Happ ve Nameg of Witne: Ses,

Ninl teestazs AdCONNECE iON  erepune £0 Appts. b Dz 4s IN SDS ial.

A as CHRON spatls Meclcie, Sprve SpacMlist A Pept Litas be !
ue ds ad kedistigpted Me, fol amesclitions : Follow-up appt on
7.9]- OAs Fitchua 0 5 Ook Apatow ~3/a1 by Hugh wa :
Zideale sth’ oh 10-24-17 Ay An tarlés, MO - NiGRoiiW pai Méds. ©.

hy Chea Lal, MD ~ Hyp Spel plist Beton 3-20-19 ‘by Gloria Lut, MO

Dilachets cgi teva of Oethapéo Boots CA 4U-l] - filléd 1 ak ApZ

 

 

wn Afhe Aunzzons Vlas = Dewi A medical Tease fo Atoid I

oe why Anh. to Duke Onthapediz -

7. That the damages claimed above consist of

 

 

 

 

 

 
 

 

 

 

. 7 (Itemize Bill, Medical Bills, js
Peepetuatiog pais while beta subitct fp Tule be dees ia a LTT wow
Ks Metal Health A Pe of ily sutteeing Frou 2 Chronic psi jLitess.
a7 f :
Lo Mio 7-17-19
(Sigadture of Cldinaht) (Date)
YSubsoybed and swo to j f l of . :
( if b My Commistion Expires___\ LEO a”a2
‘ahd Al of Glerk of Gaurt ot Notary Public

 

 

“SG SER OUR COMPLETE COPIES WITH THE INDUSTRIAL COMMISSION

 
  
 
  
 

 

<! Sosimates of damages are submitted attach 2 copies)
= CaF OS, See Next Page for filing instructions
Es os
Se ok = =
- QO < =.
%% =
FoRMNCIC-T-1 “AL COUN |
10/2017 “iW Fi T-1
oO RM rae. CLAIM FOR DAMAGES UNDER TORT CLAIMS ACT

PAGE 1 OF 2

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 51 of 75
Rev. 10/2015 Prisoner Complaint

VI. ADMINISTRATIVE PROCEDURES

WARNING: Prisoners must exhaust administrative procedures before filing an action in federal

court about prison conditions. 42 U.S.C. § 1997e(a). Your case may be dismissed if you have not
exhausted your administrative remedies.

Have you filed a grievance concerning the facts relating to this complaint? whe CL] No
If no, explain why not:

 

 

 

 

 

Is the grievance process completed? i es CL] No
If no, explain why not:

 

 

 

 

 

Vil. RELIEF

State briefly what you want the court to do for you. Make no legal arguments. Cite no cases or
Statutes.

— See AHachment -

 

 

 

 

 

 

Page 8 of 10

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 52 of 75
North Carolina Department of Public Safety
Division of Adult Correction

State of North Carolina Inmate Grievance Resolution Board Members
Roy Cooper 4207 MAIL SERVICE CENTER, RALEIGH, NC 27699-4207 Robert E. Campbell, Esq.
Governor Jonathan D. Franklin

H. Gerald Beaver, Esq,
Kimberly D. Grande - . David W. Addison, Esq.
Executive Director Phyllis §, Leary

Step Three ~- Administrative Remedy Response

Inmate: MOORE,BENSON M Tracking No: 0000356292
Inmate #: 0584589 Unit Grievance No: 4855-2018-HPOD--09756
Location: 4855-MOUNTAIN VIEW CI - HPOD-102 Date Received: 01/25/2019

Courier # 12-69-01

Grievance Examiner: Findings and Disposition Order

 

This examiner has carefully reviewed this grievance and the Step 1 and/or Step 2 responses by
staff. My examination of this grievance reveals no violation of applicable Prisons policy nor
does it show any evidence of staff misconduct. Nor does it show any evidence of staff deliberate
indifference to this offender's serious medical needs.

On this record, it appears that medical staff have seen and treated this offender within the
parameters of the Health Care Policy. The disagreement of the offender with that of trained
medical professionals does not render the professionals’ judgment incompetent nor does it
signify any indifference to inmates’ care. Custody officials must rely on the qualified judgment
of medical professionals charged with inmate healthcare. Offender was a no show for his
provider appointment on 12/31/18. The offender is encouraged to continue to submit sick calls
and attend medical appointments to inform staff of any ongoing concerns or changes in his
medical condition.

Offender is on backlog list for transfer.

This grievance is dismissed as it has been resolved.

 

02/06/2019 BROWN, FAUSTINA F.
Date Inmate Grievance Examiner Electronic Signature
ce: CTS

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 53 of 75
 

Dp ps North Carolina Department of Public Safety

” Prisons
Roy Caoper, Governor Reuben F. Young, Chief Deputy Secretary
Erik A, Hooks, Secretary Kenneth E, Lassiter, Director

DC-410 Screening Response

Regarding Grievance No.: 4855-2018-HPOD--09756
Received: 12/19/2018

Inmate: MOORE, BENSON M - 0584589
Location: 4855-MOUNTAIN VIEW CI - HPOD-102

The grievance you have submitted has been accepted and will begin a review process. A response will be
sent within 15 calendar days of 12/21/2018.

 

12/21/2018 PHILLIPS, KELLA
Date Staff Electronic Signature
ce: CTS

OFFICE LOCATION:
345 AMITY PARK ROAD
SPRUCE PINE, NC 28777-0240
Telephone: (82787766-2555
Fant (8281763-297K

MAILING ADDRESS:
345 AMITY PARK ROAD
SPRUCE PINE, NC 28777-6210

 

WWW .NCDPS.GOV
An Equal Opportunity Emplover(Affirmative Action Enplaver

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 54 of 75
lf IZ

DC-410 (Rev. 07/15)

NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY

 

 

 

 

PRISONS
ADMINISTRATIVE REMEDY PROCEDURE
Inmate Name, DEASW Moogz inmate #. OSB4SEY
Location: 4-104 ie Se
Grievance Statement: INS QLIZVANA NW kes, A t J.

 

 

he Hebd of pai, As LZ Ae wilh Tk Rispwlsé Td
54 - X- WY) - A886F f /¥ dial 4 Ch p PWOLZE A

 

What remedy would resolve your grievance?: As his AS My ff a g RiEVANCE CONCERNING

iit judd Teese A Auch Med th Al hes Ay dl Abiltis Le VE

 

 

 

 

 

 

 

 

 

 

 

 

 

Inmate Signatufe: Ma
OFFICIAL USE
Date received: a /4 K V Se Iheds s\ LOb
Receiving Officer Signature Staff ID
; cr
Facility #: eS Year: AoO/E Housing #: Hod - Sequence #: OP FSi.
Distribution: White - Facility Copy; Pink - Inmate Copy

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 55 of 75
Vo ay

DC-410 (Rev. 07/15)

NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY

 

 

 

 

PRISONS
ADMINISTRATIVE REMEDY PROCEDURE
Inmate Name: [S2NS0N MookZ Inmate #: O58 YSEY
Location: H-102 | Date: [2-18-18

Grievance Statement:

Cote. dust. Ass Kesuld a ‘de re pth Ae Da bike vs
K ! WL f

(
NELEAS K My ££ 0 conte Tallis vitae O \ Dowel

Hh hy Z Ai

 

aN hale it Wl8 Z was called f de gl 4 Sok wif Secult
iM Ach 17

What remedy would resolve your grievance?: Wi | a | Ki iVé
Q Wali Ds A adshee To NNO APPEOPRIA IZ Al
NZAHIICARE JAKES pk deat: Ovek A OT Mele

 

 

 

 

 

Inmate sweet Lm yo
— — _
OFFICIAL USE

Dhewensad duit /4 I | V.Sellers SVLOL

Receiving Officer Signature Staff ID

Facility #: Com Year: ADdIS Housing #: PD p i Sequence #: OOPS L.

Distribution: White - Facility Copy; Pink - Inmate Copy
Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 56 of 75

 

 

 

 

 

 

 
4 of IF

DC-410 (Rev. 07/15)

NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY
PRISONS
ADMINISTRATIVE REMEDY PROCEDURE

Inmate Name: Balen Nook Inmate #: O5EL5, o q

 

 

Location: H- he OX , Date: / Z “18 =f, .
Grievance Statement: J) 2 ANCAS AS VANT DU not} MOI: JOU) Q ToL We
KO) C OF AV e £¥\ C} a il Ms /} i A E(?f_703 Mh ld CA m AW

xz Yi t VER 3 i] y fs Zhe hal,
male wl Sayphil : ly ZL Aeepped ae Lill . z Aave_sho gress

 

What remedy would resolve your grievance?:

 

 

 

 

Inmate Signature: —BDoewm We

—_Y *y uw

 

 

 

 

 

 

 

 

 

 

 

 

OFFICIAL USE aah
romceen dl duly. VSelleps Eyal,
Receiving Officer Signature Staff ID

Facility #: UGS | Year: aD) < Housing #: HPOD- Sequence #: OGISL |

Distribution: White - Facility Copy; Pink - Inmate Copy
Case 1:20-cv-00058-MR. Document 2 Filed 07/30/19 Page 57 of 75
Vor iz

DC-410 (Rev. 07/15)

NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY

 

 

 

 

PRISONS
ADMINISTRATIVE REMEDY PROCEDURE
Inmate Name: Bensew Me dOL. Z Inmate #: OS8 XS, S 7
Location: H- ay Date: /: Z -/; g -/ ie

   

G rievance Statement:

i oe

Goidlg to At, Ju Lat hi Mothily Ls ds with ME. aD Zz mae
b pl Spa Maps Miltw ted L4 tan! va) zeclify Mhe

WKONO LL AS ame CREAT [REx BRIDE ACCOMMACATIONS Ki

 

CH A Ak (} A AVIOUN [ALA “y JV O* OA

What remedy would resolve your grievance?:

 

 

 

 

 

Inmate Serre ahd Yen

: eS
= - OFFICIAL USE
Date received: LASGAG y = é lk k s S V LD

Receiving Officer Signature Staff ID

Facility #: Ue So . Year: adl¢ — Housing #: HPD p !) ; Sequence #: OG 756 | 15

Distribution: White - Faciliry Copy; Pink - Inmate Copy
Case 1:20-cv-00058-MR Document2 Filed 07/30/19 Page 58 of 75

 

 
Sa @

DC-—410 (Rev. 07/15)

NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY

 

 

 

 

 

PRISONS
ADMINISTRATIVE REMEDY PROCEDURE
inmate Name: Bas Messgz inne COB COEF
‘satin. kal tee Date: 0-19-13
Grievance surement OL SieK-culls ited af He tue te Lyin, 2/3/02,
lofafin & £-medi cadcizs cbt: Lefailla_int-
} Zé Z

I W L dif
Fd dhe i he Aly Z Ay, fuptea?t Teestusit 3 if cue de. sf Mountha/

VIZ didut pes-ribz fi ts WO gad, hege 7 MMS. Meltew contig ts
aca pei ch: NE A

detiaintilg dso wilh commits Hel “As vlc gel abbr eux doves cedetiale

What remedy would resolve your grievance?:

 

 

 

 

 

Inmate Signature: — We ang

 

 

 

 

 

 

 

 

 

 

 

OFFICIAL USE _
Giemiese /4 /¢ V Selleps SVLOLy
Receiving Officer Signature Staff ID

Facility #: UGSS © Year: ADIGE - Housing #: HP Sequence #: 097s, ? 5 a

Distribution: White - Facility Copy; Pink - Inmate Copy
Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 59 of 75
6 of 'Z

DC-410 (Rev. 07/15)

NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY
PRISONS
ADMINISTRATIVE REMEDY PROCEDURE

Inmate Name: Bans Mare Inmate #: QBSISIF

Location: H- My? Date: (Z- /3- /8

Grievance Statement: A Be Sain teh Dai Oem Z

da te ae ls 1s tome Hyd —_ 15 alg
ts bs doe at Mouton Vid be ne. As. MeHou_conelused the Mey

R
- ‘Ais Noll Z chu ds” My zeques! Be. Hin meceation i
WW AdMminixtée UNdER HEAD sy Tela lee dit am céquest
hz tloweup ant. ts Luke Chop: Age oh micheal
RECOMmZNAATION af My THOIN/ (14 La pep til o L Li (Th Mp Ht (TE) ed,

a

 

 

 

What remedy would resolve your grievance?:

 

 

 

 

 

 

 

Inmate ne al 4

 

 

 

 

 

 

 

 

_ OFFICIAL USE i
Darereecived Io al / V Scllegs SVibb
Receiving Officer Signature Staff ID

Facility #: USS Year: dOKK Housing #: Hepp Sequence #: O9G7IBL

Distribution: White - Facility Copy; Pink - Inmate Copy
Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 60 of 75
/ of 12

DC-410 (Rey. 07/15)

NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY
PRISONS
ADMINISTRATIVE REMEDY PROCEDURE

Tamate Name: LO2KSW Moszz Inmate #: OSSYSSY
Location: _Y-/04 pate: LEIS
Gime Gemendl | / U, t 2 MANNZR/. Vie tion W
All DRIOR. ACCOMMA MATION } then WEL Ms JARS, (oR TO
by meta Z wee Me. Dalle ids wW QetscherlP 1018 Co CERNING
the MD ROTES SIGNALS ual LNZ[TO 6 Ud DRMOUS AY~QE é eo
Dee .'4, 1000 hed dear You, Pt SMe, Mb steed ae o
it ea at Ayal 7 ine i his eh CLEME has

Alket cholypieal itu Me Z f
Maks by gests g KEMA aks uncontiol Mie. These unllam ling ps vichalagical

What remedy would resolve your grievance?:

 

 

 

 

 

Inmate Signature: Efe Ye

 

 

 

 

 

 

 

 

 

 

 

_ OFFICIAL USE e
Kiewit e 4S VD Silleps svLOL
Receiving Officer Signature Staff ID

 

Eacllny #: YESS © Year: _dO/¢ — Housing #: HPpp -— Sequence #: OSI 6G

Distribution: White - Facility Copy; Pink - Inmate Copy
Case 1:20-cv-00058-MR Document2 Filed 07/30/19 Page 61 of 75
Sof

DC-410 (Rev. 07/15)

NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY
PRISONS
ADMINISTRATIVE REMEDY PROCEDURE

Inmate Name: Perko Movez Inmate #: OSBISIY

 

 

 

 

Location: H- lok Date: [2-18 “f. S
Grievance Statement: i: Cc (o) Al ( SISTA
f) ORDER a OS. F DRESSIA 70 INE PslelbkisT Ms. sok Oh

Nup MEIION i ty NE Py HAS CE id teestuat Drea O

ty
“ih Deis foley OL Wabi hil The W

 
         

f fy
Jefe vi iba
DRS Health ay Naval, This necting th Ms. Slagle. Zesultzd w/
eR 1nwkMidQ Me to , wit Assi ME. FOUOWINO this MELTING Ki

int U | Al t [44h

What remedy would resolve your grievance?:

 

 

 

 

 

Inmate — es Yeo

 

—_ ————

 

 

 

 

 

 

 

 

 

OFFICIAL USE
Date received: ) /4 C Su Hegs 4VLOL
Receiving Officer Signature Staff ID

Facility #: UGS Year: Lye Housing #: |} Ppp)- } } ) ) : Sequence #: OF 4 i 5 L

Distribution: White - Facility Copy; Pink - Inmate Copy
Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 62 of 75

 

 
¢ Af Z

DC-410 (Rev. 07/15)

NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY

 

 

PRISONS
ADMINISTRATIVE REMEDY PROCEDURE
Inmate Name: Bala Medtez Inmate #: OSELEY
Location: Hf. Lx Date: LZ ad i “fh; OS.

 

 

—

Grievance Statement: My aiked 1k Accoumscitiols toe A sezious aédloal alte °

A A M OR. QRIMNCE * YB55-
Ao/s-HRsn-08369 Due subnilted sick-calls Added be 10-31-18 y 11-1418,
11-00-18, J2-I-19 ,2-9-19 nly ts bz told te Act same Kéasow Pez
fe di A { bi A Adat i rh WAS”

t ly Vu I & Tools

CICCAIL Dy A NUbs2 WiNZQAL ab I[- O-/ k e Hi 4 LA Dkiog At Mpls

) ; Th
OA aah UWITLA “A / 4 DONSE WAS Gl Th oF

What remedy would resolve your grievance?:

 

 

 

 

Inmate Signature: ehh Yo

| OFFICIAL USE
ieraaeal vl V Sellers SVLOL

Receiving Officer Signature Staff ID
Facility #: AGES... Year: ADIK Housing #: HPOP- Sequence #: O49S(-

Distribution: White - Facility Copy; Pink - Inmate Copy
Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 63 of 75

 

 

 

 
/0 of 12

DC-410 (Rev. 07/15)

NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY

 

 

 

 

     

   
 

    

PRISONS
ADMINISTRATIVE REMEDY PROCEDURE
laniaee Mame: Baws Motz Inmate #; COSLEZ
aasstdiieeule eee Dare: LLAE-AS
Gikence Reece one th | ~ SA zt

K Rp I
of KESIMENT mS 7oO the NSkM_AT_ MC tiv View Coxe. Just shift
C10 iolt UW Z oft Me Anzeios ith Disabiliti 1 1D
he Q At A TAC Mal CW ACZOMMAG iE ducal J al DEISONELS «
f Also lt 5 ehab hrtadion Act of MB As We Thid to

get ay AOA teen process Sapprolid ts Adhisde same pe ol quis Tine
2 a ;

v
of" é

     
 

What remedy would resolve your grievance?:

Inmate aaa Sa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICIAL USE “7
ater ae 14 IS V Soller = % SVLOL
Receiving Officer Signature Staff ID

1 OG r
Facility #: U| « =, Year: ADM Housing #: HP) Sequence #: DQ} 5 L

Distribution: White - Facility Copy; Pink - Inmate Copy
Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 64 of 75
Hl of 12

DC-410 (Rev. 07/15)

NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY

 

 

 

 

 

PRISONS
ADMINISTRATIVE REMEDY PROCEDURE
Inmate Name: Bako Meat? friars Cleese?
Location: A-OK are, LESIAI.
Grievance Statement: ' iff
peal sccanaad Request ak) teen W's BA Ms. badek
h » Result i Sed thls SAmé totm Jo M Lis abukhy Ki
h ob gio: AQSHléS he 4 Awe wl 6 Ons ia.

Maude DLISON Heals 6 fy Mg tezds al DRISOMZR HM sabes &
Fupwi sA Hh Z Assist Ll H / (eee WM OLD ty Me A _MIMIMA MM

 

What remedy would resolve your grievance?:

 

 

 

 

Inmate Seno Ml

 

 

 

 

 

 

 

 

 

 

 

_ OFFICIAL USE
Date received: _/ AAS y St lee S SVLOG
Receiving Officer Signature Staff ID

UGS © Year: AOE Housing #: HPod — Sequence #: OG7Sl _

Distribution: White - Facility Gaay: Pink - Inmate Copy
Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 65 of 75

Facility #:
IZ Of 14

DC-410 (Rev. 07/15)

NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY

 

 

PRISONS
ADMINISTRATIVE REMEDY PROCEDURE
Inmate Name: Bis San Mostez Inmate #: OSHYSS7
Location: pt Be Date: [2 ~/, g =/, ‘S

 

 

Grievance Statement: vi VA js iy \

ae -_ a Sal Z Ae DRYER SIZDS FO Pksvi ATEGAAT
‘ pezsonal inhlo ae bits leh DERATE INDTTERANE
a4 i i Leiddaat Kilts “he tility b At ow buoys on hed, cally
Udeaust Lt e/ sefs. Ldudt partesptid of Pusey thi inks who
dow, of cide (nble L
Ate dot 4 tcl valle,

 

What remedy would resolve your grievance?:

 

 

 

 

 

 

 

“OFFICIAL | USE

 

 

Inmate ene Was

vmemaet AGAR \ Se Ws x 2 S VL OD by

Receiving Officer Signature ; Staff ID

Facility #: USS Year: AD )« | Housing #: Pop — Sequence #: OGTEL

Distribution: White - Facility Copy; Pink - Inmate Copy
Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 66 of 75

 

 

 

 
VIL. Relief Requested

Wherefore, plaintiff requests that the court grant the following relief:

A. Issue a declaratory judgment stating that:

1.

The indifference to plaintiff serious medical needs by the following defendants: Carol Bosholm, Kevin
Chung, Jane Doe #1, John Doe #1, Francis Labore, Melanie Alvarado, Jeffery Patane, Ruth Long, Nurse
Williams, Valerie Johns, Brandon Barrier, Sergeant Shepard, Joshua Mckinney, Nurse J. Campbell,
Sergeant Blackburn, Correctional Officer Raines, and Correctional Officer Rockwell. These individuals
violated and continue to violate the plaintiff’s rights constituting cruel and unusual punishment in violation
of the 8"" Amendment of the United States Constitution.

Defendant(s) include Kenneth Lassiter, Paula Smith, Tierra Catlett, Dora Plummer, Trisha Jordan, George
Soleman, J oseph Valliere, Katy Poole, Mike Slagle, Dexter Gibbs, Robert Mask, Nurse Richardson, Norma
Melton, and Kella Phillips. Ms. Slagle failed to intervene to prevent inadequate medical care to violate the
plaintiff and continued to violate plaintiff's rights under the 8"" Amendment of the United States
Constitution.

Defendant(s) include Mike Slagle, Dexter Gibbs, Jeffery Patane, Norma Melton are in violation of the
Federal Statue 18 U.S.C 2742 of the 8" Amendment to the United States Constitution the Forbids not only
deprivation of medical care that produce physical torture but also less serious denials which perpetuate
pain and possibility of developing a life-long handicap or disability.

Defendant(s) include Tierra Catlett, Dora Plummer, Trisha Jordan, Nurse Richardson, Norma Melton, Ms.
Slagle, Carol Bosholm, Kevin Chung, Jane Doe #1, John Doe #1, Francis Labore, Melanie Alvarado,
Jeffery Patane, Ruth Long, Nurse Williams, Valerie Johns, Brandon Barrier, and Nurse J. Campbell are in
violation of the North Carolina General Statue #735.40.7(5). This statute requires health services to
provide inmates’ quality care of a reasonable prudent and careful person as this legal duty is a fixed
standard and a violation of this fixed standard is illegal. These defendant(s) are also in violation of the
North Carolina General Statue #90.22.21(A} Risk Management to provide medical services consistent with
community standards and to provide care to improve the health status of the inmates.

Defendant Cindy Haynes actions in denying plaintiff's irar request and defendant Dexter Gibbs actions in
sustaining the denial viclates the ADA Amendment Act (c) and the Rehabilitation Act as plaintiff is
mobility impaired.

B. Issue an injunction ordering defendant(s) Kenneth, Lassiter, Tierra Catlett, Dora Plummer, Mike Slaqle, Dexter
Gibbs and their agents to:

1,

Immediately arrange for the plaintiff to have a MRI on left hip and thigh (femur bone) area and on mid to
upper back (thoracic to cervical spine) for proper diagnosis.

Immediately arrange for the plaintiff accommodations that include air mattress with electrical outlet,
thermals for lower extremities, ice pack and Lidocaine patch,

Immediately arrange for the plaintiff with follow-up examinations and treatment to the Podiatrist, G.I.
Specialist, Orthopedic Hip Specialist and Spine Specialist.

Carry out immediately the recommended treatment directed by medical practitioners with expertise in
respected field.

Immediately arrange for plaintiff to be adequately evaluated for ADA/Rehabilitation benefits and
sonny

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 67 of 75
C. Award compensatory damages in the following amounts:
1.$500,000 jointly and severally against defendant(s) Carol Bosholm, Kevin Chung, Jane Doe #1, Francis
Labore, Melanie Alvarado, Jeffery Patane, Ruth Long, Nurse Williams, Valerie Johns, Brandon Barrier,
Joshua McKinney, Nurse J. Campbell, Dr. Ellis, Norma Melton, Nurse Richardson for the pain and
suffering, unreasonable delay, denial, and emotional/mental injuries sustain as a result of inadequate
medical care.

2. $250,000 jointly and severally against defendant(s) Kenneth Lassiter, Paula Smith, Tierra Catlett, Dora
Plummer, Trisha Jordan, George Soleman, Joseph Valliere, Kathy Poole, Mike Slagle, Dexter Gibbs,
Robert Mask, and Kella Phillips. Ms. Slagle failed to intervene and to prevent an indifference to plaintff
serious medical needs.

3. $500,000 jointly and severally against defendant(s) George Soleman, Paula Smith, Charlotte Evans, Doctor
Davis, Dr. John Doe #2, Dr. John Doe #3, Nurse Hubett, Nurse Ayscue under the continuing wrong rule for
ongoing failure to diagnosis and treat an ongoing harm that perpetuated plaintiffs pains and condition. This
included a part of the same repugnant repetitive series of transactions and re-occurrences under rule 201(A)
Federal Rules of Civil Procedure.

D. Award punitive damages in the following amounts:
1.$150,000 jointly and severally against defendant(s)s Carol Bosholm, Jane Doe #1, John Doe #1,
Francis Labore, Melanie Alvarado, Jeffery Patane, Ruth Long, Brandon Barrier, Joshua
Mckinney, Nurse J. Campbell, Doctor John Doe #2, Doctor Davis, Norma Melton.

2. $500,000 jointly and severally against defendant(s) Tierra Catlett, Dora Plummer, Trisha Jordan,
Joseph Valliere, Mike Slagle, Dexter Gibbs, Robert Mask, Kella Phillips

E. Grant such other relief as the court may deem fit that plaintiff is entitled.

   
 

SprucePines, NC 28777

Case 1:20-cv-00058-MR Document2 Filed 07/30/19 Page 68 of 75
207.

208.

209.

210.

Claims For Relief

A. Deliberate Indifference to Serious Medical Needs

 

Defendant(s) the Prison Medical Providers have a policy
titled ‘Health Service Policy and Procedure Manual’.
Section: Utilization Management Policies: Policy #AD III-7
which states: Whenever there are complaints of joint pain
a MRI is performed and upon results of the MRI either a
recommendation to the Orthopedic or a trial of physical
therapy, muscle relaxants, analgesics and NSAID to be
administered for 6-12 weeks, if relief fails to begin pain
management injections. See Exhibit G. (Health Policy
ADIII-7).

Defendant(s) the Prison Medical Providers have a policy
titied ‘Heaith Service Policy and Procedure Manual’
Section: Chronic Pain; Policy # CP-il which states: after
an aggressive trial of physical therapy, Non-Opiods,
Tricyclic Antidepressants, Amtriptyline, Anticonvulsants
and Topical Agents that Opiods are the preferred long-
acting therapy recommended. See Exhibit G. (Health Policy
CP-11).

Defendant(s} the Prison Medical Providers have a policy
titled ‘Health Service Policy and Procedure Manual’
Section: ‘Clinical Practice Guidelines’; Policy #CP-1
which states for Osteoarthritis and Lower Extremities
Tramadol is recommended for symptons of movement, insidious
onset, tightness, loss-of-control, tenderness of joint
particularly alongside hip line. See Exhibit G. (Health
Policy CP-i).

Defendant(s) failed to follow guidelines of ordering a MRI
on hip joint area, administer pain injections or/and
prescribe on a continuance basis the recommended medication
for chronic pains. Defendant(s) has for 6-12 years instead
of 6-12 weeks placed plaintiff on a vicious repetitive |
pattern of Psychodic and NSAID medication which have

29

Case 1:20-cv-00058-MR Document2 Filed 07/30/19 Page 69 of 75
211.

212.

213.

214.

215.

ultimately resulted in substantial injury of irreparable
harm that has immobilized plaintiff.

B. Reprisal

The refusal of’ Defendant Valerie Johns{on a sick-call
appointment for October 19, 2017) to order
requested/approved accommodation(s) from Doctor Anthony
Searles and the denial of scheduling follow-up GI
appointment recommended by Orthopedic Doctor Boyd Watts
prompted Plaintiff to contact Family Member Deborah Moore.
to inform North Carolina Department of Public Safety-
Medical Division of Defendant Valerie Johns indifference.

During November 15, 2017 through November 25, 2017 phone
calls were made between Family Member Deborah Moore and
Defendant Dora Plummer as well as Defendant Joseph
Valliere.

As a result of these phone calls concerning Plaintiff’s
health on December 1, 2017, Defendant Joseph Valliere
personally pushed Plaintiff in wheelchair of camp to be
transferred to another camp. Upon arrival at new camp,
Plaintiff was immediately stripped of ail medical
accommodations and was denied possession of the previous
prescribed effective pain medication.

C. Violation of Federal Statue 18 U.S.C. 242

Defendant Jeffery Patane and Defendant Norma Melton
egregious actions of depriving Plaintiff of six up-to-date
medical accommodations used to assist in alleviating
chronic pains that are aggravated by the harsh demography
of prison structure has and is causing unnecessary pains
and damaging an existing physical impairment.

Defendant Jeffery Patane and Defendant Norma Melton failure
to adéquately assess Plaintiff’s physical condition and
thereby abruptly discontinuing Plaintiff’s accommodations
without any alternative course of effective treatment. To
continue such actions demonstrated intentions to cause upon
Plaintiff physical torture and emotional/mental torment.

30

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 70 of 75
216.

217.

218.

’

Defendant Jeffery Patane and Defendant Norma Melton
hostility, brutality, and viciousness is inhumane as
Plaintiff has attempted only to rectify the injustice of
Defendant(s) actions whereas Plaintiff to date has
submitted approximately 20 sick-calls including declared
medical emergencies plus a hunger strike from December 30,
2017 to January 9, 2018 in an attempt to demonstrate the
need for accommodations, pain medication and an adequate
examination. Defendant(s) actions have caused excruciating
pains and increased risk of permanent impairment.

~

D. Violation of State Statue 735-40.7(5) and 90.22.21 (A)

The Failure of adequately diagnosing and treating Plaintiff
by the Defendant Prison Medical Providers violates the
statutory duty created by legislature under North Carolina
General Statue #735-40.7(5) to provide inmates with quality
care. As this is a Fixed Standard that protects inmates
aiong with the 8** Amendment to the United States
Constitution due to the dependability inmates must rely
upon prison authorities for healthcare. Defendant Prison
Medical Providers have an affirmative duty to provide
competent, diligent medical services and comprehensive
healthcare consistent with community standard as to improve
the health status of inmates. Defendant Prison Medical
Providers have failed repeatedly to prescribe/order a MRI
examination for joint, cartilage or ligament damage
associated with Plaintiff symptoms of mechanical
complications and internal derangement.

The refusal of Defendant Prison Medical Provider to
properly evaluate Plaintiff left hip violates North
Carolina General Statue #90.22.21(A) Risk Management as
Plaintiff debilitating injury graduaiiy worsened. Defendant
Prison Medical Providers displayed no attempt of
administering a cognitive treatment plan associated with

-the provisions of the Risk Management Statue for corrective

treatment designed to improve and/or strengthen mobility.

‘Plaintiff has endured years of substandard care with great

indifference for professionalism as Defendant Prison
Medical Providers have made comments referring to cost,

31

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 71 of 75
219.

220,

221.

222,

status quo and placebo guidelines in reference tio
Plaintiff's constant suggestion of a MRI examination.

As a result of Defendant Prison Medical Provider subsidized
medical care, Plaintiff has suffered years of re-occurring
agonizing pains all the while the Plaintiffs insidious
condition worsens elevating function creating a handicap.
Defendant Prison Medical Provider's overall care of
Plaintiff’s condition clearly demonstrates a great
disservice in providing for the public.

E. Continuing Wrong Violation

The various failures of Defendant Prison Medical Providers
Lo diagnosis and treat Plaintiff in-accordance to the North
Carolina Department of Public Safety-Health Service Policy
and Procedure were a part of the same series of
occurrences. Defendant Prison Medical Providers have for
years attempted to mask Plaintiff’s chronic pains without
any attempts to further examine for an adequate diagnosis
to effectively treat plaintiff’s condition thus resulting
in a constant pattern of prescribing NSAID medications and
repetitive X-Rays while discrediting Plaintiff pain
complaints classifying Plaintiff as a Malinger.

The Defendant Prison Medical Providers ongoing failure to

treat an ongoing debilitating condition accrues
continuously with the renewal of numerous prescribe
medications which expire every 6 month to a.year.
Plaintiff has adamantly remained diligent in informing
Defendant Prison Medical Providers of the severe pains
endured. Defendants have knowingly ignored Plaintiff

complains of pains without any logical explanation other

than advising Plaintiff there is probably arthritis in the
hip nevertheless Plaintiff’s hip x-rays show no-signs of
arthritis. See Exhibit B (Inmate Request Form).

As a result of years of inadequate substandard treatment
Plaintiff has/is bound to a wheelchair suffering from the
same symptoms Plaintiff has. complained about since 2005.
Being that inadequate treatment and continued very coid
inhabitant conditions that Plaintiff has developed a
handicap affecting ability to walk and with a recent report

32

~ Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 72 of 75
223.

from Orthopedic Doctor Boyd Watts on June 22, 2017 stating
that “the nail in Plaintiff’s leg appeared to be embedded
in the bone. See Exhibit F (Novant Health Report). If at
some point Defendant Prison Medical Provider would have
administered adequate care, Plaintiff£’s ability te walk
would not be as it is at this point which is shattered.

The plaintiff has no plain, adequate or complete remedy at
law to redress the wrongs described herein. Plaintiff has
been and will continue to be irreparably injury by the
conduct of the defendants unless this court grants the
declaratory and injunctive relief which plaintiff seeks.

Case 1:20-cv-00058-MR Document2 Filed 07/30/19 Page 73 of 75

33
Rev. 10/2015 Prisoner Complaint

Vil. PRISONER’S LITIGATION HISTORY

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in forma pauperis
in federal court if that prisoner has “on three or more occasions, while incarcerated or detained
in any facility, brought an action or appeal in a court of the United States that was dismissed on
the grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,
unless the prisoner is under imminent danger of serious physical injury.” 28

U.S.C. $1915(g) ie
Have you brought any other lawsuits in state or federal court while a Yes LINo
prisoner?

If yes, how many? 4

 

Number each different lawsuit below and include the following:

e Name of case (including defendants’ names), court, and docket number
e Nature of claim made

¢ How did it end? (For example, if it was dismissed, appealed, or is still pending, explain
below.)

# fil MN. 5. 19-CT-38 48D , Dilhecat Ld Hegence Bill
b pill ct than lyse hak , Chsé STill penclity.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 9 of 10

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 74 of 75
Rev. 10/2015 Prisoner Complaint

IX. PLAINTIFF’S DECLARATION AND WARNING

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge,
information, and belief that this complaint: (1) is not being presented for an improper purpose, such
as to harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2) is supported
by existing law or by a nonfrivolous argument for extending or modifying existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery; and (4)
the complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk's Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with
the Clerk's Office may result in the dismissal of my case.

Each Plaintiff must sign and date the complaint and provide prison identification number and
prison address.

dh ly 22, 2019 Vaan U.

s Signatyre
Bitasou_ Mooxz

Printed Name

05941599

Prison Identification #

54S Anity Pack Med Spat By We porn

Prison Addréss /City State Zip Code

 

 

Page 10 of 10

Case 1:20-cv-00058-MR Document 2 Filed 07/30/19 Page 75 of 75
